




AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,
as Issuer
and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and Series 2013-1 Agent
_____________________
AMENDED AND RESTATED SERIES 2013-1 SUPPLEMENT
dated as of September 9, 2013
to
SECOND AMENDED AND RESTATED BASE INDENTURE
dated as of June 3, 2004
_____________________




Series 2013-1 1.92% Rental Car Asset Backed Notes, Class A
Series 2013-1 2.62% Rental Car Asset Backed Notes, Class B
Series 2013-1 4.42% Rental Car Asset Backed Notes, Class C





NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
 
 




--------------------------------------------------------------------------------




AMENDED AND RESTATED SERIES 2013-1 SUPPLEMENT, dated as of September 9, 2013
(this “Supplement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special
purpose limited liability company established under the laws of Delaware
(“ABRCF”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as
The Bank of New York), a limited purpose national banking association with trust
powers, as trustee (in such capacity, and together with its successors in trust
thereunder as provided in the Base Indenture referred to below, the “Trustee”),
and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank
of New York), as agent (in such capacity, the “Series 2013-1 Agent”) for the
benefit of the Series 2013-1 Noteholders, to the Second Amended and Restated
Base Indenture, dated as of June 3, 2004, between ABRCF and the Trustee (as
amended, modified or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the “Base Indenture”).
PRELIMINARY STATEMENT
WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that ABRCF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;
WHEREAS, ABRCF and the Trustee entered into the Series 2013-1 Supplement, dated
February 13, 2013 (the “Prior Supplement”);
WHEREAS, on February 13, 2013, ABRCF issued its Series 2013-1 1.92% Rental Car
Asset Backed Notes, Class A and its Series 2013-1 2.62% Rental Car Asset Backed
Notes, Class B under the Prior Supplement;
WHEREAS, Section 5.15 of the Prior Supplement permits ABRCF to issue Class C
Notes and to make certain amendments to the Prior Supplement in connection with
such issuance, subject, in each case, to certain conditions set forth therein;
WHEREAS, ABRCF desires to issue Class C Notes on the Class C Notes Closing Date;
and
WHEREAS, in connection with the issuance of the Class C Notes and in accordance
with Section 5.15 of the Prior Supplement, the Prior Supplement is amended and
restated on the Class C Notes Closing Date in its entirety as set forth herein;
NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
There was created a Series of Notes issued pursuant to the Base Indenture and
the Prior Supplement, and such Series of Notes was designated generally as the
“Series 2013-1 Rental Car Asset Backed Notes.” The Series 2013-1 Notes were
permitted to be issued in up to three Classes, the first of which shall be known
as the “Class A Notes”, the second of which shall be known as the “Class B
Notes” and the third of which shall be known as the “Class C Notes”.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
1

 




--------------------------------------------------------------------------------




On the Series 2013-1 Closing Date, ABRCF issued (i) one tranche of Class A
Notes, which was designated as the “Series 2013-1 1.92% Rental Car Asset Backed
Notes, Class A” and (ii) one tranche of Class B Notes, which was designated as
the “Series 2013-1 2.62% Rental Car Asset Backed Notes, Class B”.
On the Class C Notes Closing Date, ABRCF shall issue one tranche of Class C
Notes, which shall be designated as the “Series 2013-1 4.42% Rental Car Asset
Backed Notes, Class C”.
The Class A Notes, Class B Notes and Class C Notes, together, constitute the
Series 2013-1 Notes. The Class B Notes shall be subordinated in right of payment
to the Class A Notes, to the extent set forth herein. The Class C Notes shall be
subordinated in right of payment to the Class A Notes and Class B Notes, to the
extent set forth herein.
The proceeds from the sale of the Class A Notes and Class B Notes were deposited
in the Collection Account and were deemed to be Principal Collections, and the
proceeds of the Class C Notes shall be deposited in the Collection Account and
shall be deemed to be Principal Collections.
The Series 2013-1 Notes are a non‑Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.
ARTICLE I

DEFINITIONS
(a)    All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection or Exhibit references herein shall refer to
Articles, Sections, Subsections or Exhibits of this Supplement, except as
otherwise provided herein. Unless otherwise stated herein, as the context
otherwise requires or if such term is otherwise defined in the Base Indenture,
each capitalized term used or defined herein shall relate only to the Series
2013-1 Notes and not to any other Series of Notes issued by ABRCF. In the event
that a term used herein shall be defined both herein and in the Base Indenture,
the definition of such term herein shall govern.
(b)    The following words and phrases shall have the following meanings with
respect to the Series 2013-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
“ABCR” means Avis Budget Car Rental, LLC.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
2

 




--------------------------------------------------------------------------------




“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.
“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York City or in the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.
“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to the Series 2013-1 Letters of Credit.
“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to the Series 2013-1 Letters of Credit.
“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to the Series 2013-1 Letters of Credit.
“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to the Series 2013-1 Letters of Credit.
“Class” means a class of the Series 2013-1 Notes, which may be the Class A
Notes, the Class B Notes or the Class C Notes.
“Class A/B Available Cash Collateral Account Amount” means, as of any date of
determination, the amount on deposit in the Class A/B Cash Collateral Account
(after giving effect to any deposits thereto and withdrawals and releases
therefrom on such date).
“Class A/B Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Class A/B Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).
“Class A/B Cash Collateral Account” is defined in Section 2.8(h).
“Class A/B Cash Collateral Account Collateral” is defined in Section 2.8(a).
“Class A/B Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Class A/B Available Cash Collateral
Account Amount and (b) the least of (A) the excess, if any, of the Class A/B
Liquidity Amount (after giving effect to any withdrawal from the Class A/B
Reserve Account on such Distribution Date) over the Class A/B Required Liquidity
Amount on such Distribution Date, (B) the excess, if any, of the Class A/B
Enhancement Amount (after giving effect to any withdrawal from the Class A/B
Reserve Account on such Distribution Date) over the Class A/B Required
Enhancement Amount on such Distribution Date and (C) the excess, if any, of the
Class C Enhancement Amount (after giving effect to any withdrawal from the
Series 2013-1 Reserve Accounts on such Distribution Date) over the Class C
Required Enhancement Amount on such Distribution Date; provided, however that,
on any date after the Series 2013-1 Letter of Credit Termination Date, the Class
A/B Cash Collateral Account Surplus shall mean the excess, if any, of (x) the
Class A/B Available Cash Collateral Account Amount over



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
3

 




--------------------------------------------------------------------------------




(y) the Series 2013-1 Demand Note Payment Amount minus the Pre‑Preference Period
Demand Note Payments as of such date.
“Class A/B Cash Collateral Percentage” means, as of any date of determination,
the percentage equivalent of a fraction, the numerator of which is the Class A/B
Available Cash Collateral Amount as of such date and the denominator of which is
the Class A/B Letter of Credit Liquidity Amount as of such date.
“Class A/B DBRS Enhancement Percentage” means, as of any date of determination,
the sum of (i) the product of (A) the Class A/B DBRS Lowest Enhancement Rate as
of such date and (B) the Class A/B DBRS Lowest Enhanced Vehicle Percentage as of
such date, (ii) the product of (A) the Class A/B DBRS Intermediate Enhancement
Rate as of such date and (B) the Class A/B DBRS Intermediate Enhanced Vehicle
Percentage as of such date, and (iii) the product of (A) the Class A/B DBRS
Highest Enhancement Rate as of such date and (B) the Series 2013-1 DBRS Highest
Enhanced Vehicle Percentage as of such date.
“Class A/B DBRS Highest Enhancement Rate” means, as of any date of
determination, the sum of (a) 30.50% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (x) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
“Class A/B DBRS Intermediate Enhanced Vehicle Percentage” means, as of any date
of determination, 100% minus the sum of (a) the Class A/B DBRS Lowest Enhanced
Vehicle Percentage and (b) the Series 2013-1 DBRS Highest Enhanced Vehicle
Percentage.
“Class A/B DBRS Intermediate Enhancement Rate” means, as of any date of
determination, the sum of (a) 27.75% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (c) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
“Class A/B DBRS Lowest Enhanced Vehicle Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, (a) the numerator of which
is the sum, without duplication, of (1) the aggregate Net Book Value of all
Program Vehicles leased under the AESOP I Operating Lease that are manufactured
by Eligible Program Manufacturers having long-term senior unsecured debt ratings
from DBRS (or, with respect to any Manufacturer that is not rated by DBRS, a
DBRS Equivalent Rating) of “BBB” or higher as of such date, (2) so long as any
Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating
from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS Equivalent
Rating) of “BBB” or higher and no Manufacturer Event of Default has occurred and
is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
4

 




--------------------------------------------------------------------------------




the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x)
if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating from DBRS (or, if any such Manufacturer is not rated by
DBRS, a DBRS Equivalent Rating) of “BBB (low)”, the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Program Manufacturer as of such date and (y) if as of such
date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS
Equivalent Rating) of “BBB (low)” and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (B) 25% of the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date
and (b) the denominator of which is the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date.
“Class A/B DBRS Lowest Enhancement Rate” means, as of any date of determination,
25.00%.
“Class A/B Enhancement” means the Class A/B Cash Collateral Account Collateral,
the Class A/B Letters of Credit, the Series 2013-1 Demand Notes, the Class A/B
Overcollateralization Amount and the Class A/B Reserve Account Amount.
“Class A/B Enhancement Amount” means, as of any date of determination, the sum
of (i) the Class A/B Overcollateralization Amount as of such date, (ii) the
Class A/B Letter of Credit Amount as of such date, (iii) the Class A/B Available
Reserve Account Amount as of such date and (iv) the amount of cash and Permitted
Investments on deposit in the Series 2013-1 Collection Account (not including
amounts allocable to the Series 2013-1 Accrued Interest Account) and the Series
2013-1 Excess Collection Account as of such date.
“Class A/B Enhancement Deficiency” means, on any date of determination, the
amount by which the Class A/B Enhancement Amount is less than the Class A/B
Required Enhancement Amount as of such date.
“Class A/B Invested Amount” means, as of any date of determination, the sum of
the Class A Invested Amount as of such date and the Class B Invested Amount as
of such date.
“Class A/B Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit E-1 issued by a Series 2013-1 Eligible
Letter of Credit Provider in favor of the Trustee for the benefit of the Series
2013-1 Noteholders.
“Class A/B Letter of Credit Amount” means, as of any date of determination, the
lesser of (a) the sum of (i) the aggregate amount available to be drawn on such
date under each Class A/B Letter of Credit on which no draw has been made
pursuant to Section 2.8(e), as specified therein, and (ii) if the Class A/B Cash
Collateral Account has been established and funded pursuant



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
5

 




--------------------------------------------------------------------------------




to Section 2.8, the Class A/B Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2013-1
Demand Notes on such date.
“Class A/B Letter of Credit Expiration Date” means, with respect to any Class
A/B Letter of Credit, the expiration date set forth in such Class A/B Letter of
Credit, as such date may be extended in accordance with the terms of such Class
A/B Letter of Credit.
“Class A/B Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Class A/B Letter of Credit on which no draw has been made
pursuant to Section 2.8(e), as specified therein, and (b) if the Class A/B Cash
Collateral Account has been established and funded pursuant to Section 2.8, the
Class A/B Available Cash Collateral Account Amount on such date.
“Class A/B Liquidity Amount” means, as of any date of determination, the sum of
(a) the Class A/B Letter of Credit Liquidity Amount on such date and (b) the
Class A/B Available Reserve Account Amount on such date.
“Class A/B Percentage” means (i) as of any date of determination on which the
Class A Notes or Class B Notes remain outstanding, the lesser of (x) 100% and
(y) the percentage equivalent of a fraction, the numerator of which is the sum
of the Class A/B Invested Amount and the Class A/B Required
Overcollateralization Amount and the denominator of which is the sum of the
Series 2013-1 Invested Amount and the Class C Required Overcollateralization
Amount and (ii) as of any other date of determination, 0%.
“Class A/B Principal Deficit Amount” means, as of any date of determination, the
excess, if any, of (i) the Class A/B Invested Amount on such date (after giving
effect to the distribution of the Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (ii) the product of the
Class A/B Percentage and the Series 2013-1 AESOP I Operating Lease Loan
Agreement Borrowing Base on such date; provided, however that the Class A/B
Principal Deficit Amount on any date occurring during the period commencing on
and including the date of the filing by any of the Lessees of a petition for
relief under Chapter 11 of the Bankruptcy Code to but excluding the date on
which each of the Lessees shall have resumed making all payments of the portion
of Monthly Base Rent relating to Loan Interest required to be made under the
AESOP I Operating Lease, shall mean the excess, if any, of (x) the Class A/B
Invested Amount on such date (after giving effect to the distribution of Monthly
Total Principal Allocation for the Related Month if such date is a Distribution
Date) over (y) the sum of (1) the product of the Class A/B Percentage and the
Series 2013-1 AESOP I Operating Lease Loan Agreement Borrowing Base on such date
and (2) the lesser of (a) the Class A/B Liquidity Amount on such date and (b)
the Class A/B Required Liquidity Amount on such date.
“Class A/B Pro Rata Share” means, with respect to any Series 2013-1 Letter of
Credit Provider as of any date, the fraction (expressed as a percentage)
obtained by dividing (A) the available amount under such Series 2013-1 Letter of
Credit Provider’s Class A/B Letter of Credit as of such date by (B) an amount
equal to the aggregate available amount under all Class A/B Letters of Credit as
of such date; provided, that only for purposes of calculating the Class A/B Pro
Rata Share with respect to any Series 2013-1 Letter of Credit Provider as of any
date, if such Series



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
6

 




--------------------------------------------------------------------------------




2013-1 Letter of Credit Provider has not complied with its obligation to pay the
Trustee the amount of any draw under its Class A/B Letter of Credit made prior
to such date, the available amount under such Series 2013-1 Letter of Credit
Provider’s Class A/B Letter of Credit as of such date shall be treated as
reduced (for calculation purposes only) by the amount of such unpaid demand and
shall not be reinstated for purposes of such calculation unless and until the
date as of which such Series 2013-1 Letter of Credit Provider has paid such
amount to the Trustee and been reimbursed by the Lessee or the applicable Demand
Note Issuer, as the case may be, for such amount (provided that the foregoing
calculation shall not in any manner reduce the undersigned’s actual liability in
respect of any failure to pay any demand under its Class A/B Letter of Credit).
“Class A/B Overcollateralization Amount” means the excess, if any, of (x) the
Series 2013-1 AESOP I Operating Lease Loan Agreement Borrowing Base as of such
date over (y) the sum of the Class A Invested Amount and the Class B Invested
Amount, in each case, as of such date.
“Class A/B Required Enhancement Amount” means, as of any date of determination,
the sum of (i) the product of the Class A/B Required Enhancement Percentage as
of such date and the Class A/B Invested Amount as of such date and (ii) the
product of the Class A/B Percentage and the Series 2013-1 Incremental
Enhancement Amount.
“Class A/B Required Enhancement Percentage” means, as of any date of
determination, the greater of (i) the Class A/B DBRS Enhancement Percentage as
of such date and (ii) the Series 2013-1 Moody’s Required Enhancement Percentage
as of such date.
“Class A/B Required Liquidity Amount” means, as of any date of determination, an
amount equal to the product of 1.75% and the Class A/B Invested Amount as of
such date.
“Class A/B Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Class A/B Required Enhancement Amount
over the sum of (i) the Class A/B Letter of Credit Amount as of such date, (ii)
the Class A/B Available Reserve Account Amount on such date and (iii) the amount
of cash and Permitted Investments on deposit in the Series 2013-1 Collection
Account (not including amounts allocable to the Series 2013-1 Accrued Interest
Account) and the Series 2013-1 Excess Collection Account on such date.
“Class A/B Required Reserve Account Amount” means, for any date of
determination, an amount equal to the greatest of (a) the excess, if any, of the
Class A/B Required Liquidity Amount as of such date over the Class A/B Letter of
Credit Liquidity Amount as of such date, (b) the excess, if any, of the Class
A/B Required Enhancement Amount over the Class A/B Enhancement Amount (excluding
therefrom the Class A/B Available Reserve Account Amount and calculated after
giving effect to any payments of principal to be made on the Series 2013-1
Notes) as of such date and (c) the excess, if any, of the Class C Required
Enhancement Amount over the Class C Enhancement Amount (excluding therefrom the
Class A/B Available Reserve Account Amount and calculated after giving effect to
any payments of principal to be made on the Series 2013-1 Notes) as of such
date.
“Class A/B Reserve Account” is defined in Section 2.7(a).



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
7

 




--------------------------------------------------------------------------------




“Class A/B Reserve Account Collateral” is defined in Section 2.7(d).
“Class A/B Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Class A/B Available Reserve Account Amount over
the Class A/B Required Reserve Account Amount on such Distribution Date.
“Class A Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2013-1 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class A Noteholders pursuant to Section 2.5(f)(i) for the previous
Related Month was less than the Class A Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2013-1 Controlled Amortization Period, the Class A Carryover
Controlled Amortization Amount shall be zero.
“Class A Controlled Amortization Amount” means, with respect to any Related
Month during the Series 2013-1 Controlled Amortization Period, $108,750,000.
“Class A Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2013-1 Controlled Amortization Period, an amount equal
to the sum of the Class A Controlled Amortization Amount and any Class A
Carryover Controlled Amortization Amount for such Related Month.
“Class A Initial Invested Amount” means the aggregate initial principal amount
of the Class A Notes, which is $625,500,000.
“Class A Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class A Initial Invested Amount minus (b) the amount of
principal payments made to Class A Noteholders on or prior to such date.
“Class A Monthly Interest” means, with respect to (i) the initial Series 2013-1
Interest Period, an amount equal to $1,252,800 and (ii) any other Series 2013-1
Interest Period, an amount equal to the product of (A) one‑twelfth of the Class
A Note Rate and (B) the Class A Invested Amount on the first day of such Series
2013-1 Interest Period, after giving effect to any principal payments made on
such date.
“Class A Note” means any one of the Series 2013-1 1.92% Rental Car Asset Backed
Notes, Class A, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit A‑1, Exhibit A-2 or Exhibit A-3.
Definitive Class A Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
“Class A Note Rate” means 1.92% per annum.
“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.
“Class A Shortfall” has the meaning set forth in Section 2.3(g)(i).



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
8

 




--------------------------------------------------------------------------------




“Class B Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2013-1 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class B Noteholders pursuant to Section 2.5(f)(ii) for the previous
Related Month was less than the Class B Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2013-1 Controlled Amortization Period, the Class B Carryover
Controlled Amortization Amount shall be zero.
“Class B Controlled Amortization Amount” means, with respect to any Related
Month during the Series 2013-1 Controlled Amortization Period, $16,250,000.
“Class B Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2013-1 Controlled Amortization Period, an amount equal
to the sum of the Class B Controlled Amortization Amount and any Class B
Carryover Controlled Amortization Amount for such Related Month.
“Class B Initial Invested Amount” means the aggregate initial principal amount
of the Class B Notes, which is $97,500,000.
“Class B Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class B Initial Invested Amount minus (b) the amount of
principal payments made to Class B Noteholders on or prior to such date.
“Class B Monthly Interest” means, with respect to (i) the initial Series 2013-1
Interest Period, an amount equal to $255,450 and (ii) any other Series 2013-1
Interest Period, an amount equal to the product of (A) one-twelfth of the Class
B Note Rate and (B) the Class B Invested Amount on the first day of such Series
2013-1 Interest Period, after giving effect to any principal payments made on
such date.
“Class B Note” means any one of the Series 2013-1 2.62% Rental Car Asset Backed
Notes, Class B, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit B‑1, Exhibit B‑2 or Exhibit B‑3.
Definitive Class B Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
“Class B Note Rate” means 2.62% per annum.
“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.
“Class B Shortfall” has the meaning set forth in Section 2.3(g)(ii).
“Class C Available Cash Collateral Account Amount” means, as of any date of
determination, the amount on deposit in the Class C Cash Collateral Account
(after giving effect to any deposits thereto and withdrawals and releases
therefrom on such date).



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
9

 




--------------------------------------------------------------------------------




“Class C Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Class C Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).
“Class C Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2013-1 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class C Noteholders pursuant to Section 2.5(f)(iii) for the previous
Related Month was less than the Class C Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2013-1 Controlled Amortization Period, the Class C Carryover
Controlled Amortization Amount shall be zero.
“Class C Cash Collateral Account” is defined in Section 2.8(j).
“Class C Cash Collateral Account Collateral” is defined in Section 2.8(b).
“Class C Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Class C Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Class C
Liquidity Amount (after giving effect to any withdrawal from the Class C Reserve
Account on such Distribution Date) over the Class C Required Liquidity Amount on
such Distribution Date and (B) the excess, if any, of the Class C Enhancement
Amount (after giving effect to any withdrawal from the Class A/B Reserve Account
and the Class C Reserve Account and any draws on the Class A/B Letters of Credit
(or withdrawals from the Class A/B Cash Collateral Account) on such Distribution
Date) over the Class C Required Enhancement Amount on such Distribution Date;
provided, however that, on any date after the Series 2013-1 Letter of Credit
Termination Date, the Class C Cash Collateral Account Surplus shall mean the
excess, if any, of (x) the Class C Available Cash Collateral Account Amount over
(y) the Series 2013-1 Demand Note Payment Amount minus the Pre‑Preference Period
Demand Note Payments as of such date minus the Class A/B Cash Collateral Account
Amount.
“Class C Cash Collateral Percentage” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is the Class C
Available Cash Collateral Amount as of such date and the denominator of which is
the Class C Letter of Credit Liquidity Amount as of such date.
“Class C Controlled Amortization Amount” means, with respect to any Related
Month during the Series 2013-1 Controlled Amortization Period, $5,950,000.
“Class C Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2013-1 Controlled Amortization Period, an amount equal
to the sum of the Class C Controlled Amortization Amount and any Class C
Carryover Controlled Amortization Amount for such Related Month.
“Class C DBRS Enhancement Percentage” means, as of any date of determination,
the sum of (i) the product of (A) the Class C DBRS Lowest Enhancement Rate as of
such date and (B) the Class C DBRS Lowest Enhanced Vehicle Percentage as of such
date, (ii) the product of (A)



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
10

 




--------------------------------------------------------------------------------




the Class C DBRS Intermediate Enhancement Rate as of such date and (B) the Class
C DBRS Intermediate Enhanced Vehicle Percentage as of such date, and (iii) the
product of (A) the Class C DBRS Highest Enhancement Rate as of such date and (B)
the Series 2013-1 DBRS Highest Enhanced Vehicle Percentage as of such date.
“Class C DBRS Highest Enhancement Rate” means, as of any date of determination,
the sum of (a) 27.00% and (b) the highest, for any calendar month within the
preceding twelve calendar months, of the greater of (x) an amount (not less than
zero) equal to 100% minus the Measurement Month Average for the immediately
preceding Measurement Month and (y) an amount (not less than zero) equal to 100%
minus the Market Value Average as of the Determination Date within such calendar
month (excluding the Market Value Average for any Determination Date which has
not yet occurred).
“Class C DBRS Intermediate Enhanced Vehicle Percentage” means, as of any date of
determination, 100% minus the sum of (a) the Class C DBRS Lowest Enhanced
Vehicle Percentage and (b) the Series 2013-1 DBRS Highest Enhanced Vehicle
Percentage.
“Class C DBRS Intermediate Enhancement Rate” means, as of any date of
determination, the sum of (a) 25.50% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (c) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
“Class C DBRS Lowest Enhanced Vehicle Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, (a) the numerator of which
is the sum, without duplication, of (1) the aggregate Net Book Value of all
Program Vehicles leased under the AESOP I Operating Lease that are manufactured
by Eligible Program Manufacturers having long-term senior unsecured debt ratings
from DBRS (or, with respect to any Manufacturer that is not rated by DBRS, a
DBRS Equivalent Rating) of “BBB” or higher as of such date, (2) so long as any
Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating
from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS Equivalent
Rating) of “BBB” or higher and no Manufacturer Event of Default has occurred and
is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (3) the lesser of (A) the sum of (x) if as of
such date any Eligible Program Manufacturer has a long-term senior unsecured
debt rating from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS
Equivalent Rating) of “BBB (low)”, the aggregate Net Book Value of all Program
Vehicles leased under the AESOP I Operating Lease manufactured by each such
Eligible Program Manufacturer as of such date and (y) if as of such date any
Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating
from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS Equivalent
Rating) of “BBB (low)” and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
11

 




--------------------------------------------------------------------------------




Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating
Lease manufactured by each such Eligible Non-Program Manufacturer that are
subject to a Manufacturer Program and remain eligible for repurchase thereunder
as of such date and (B) 25% of the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date and (b) the denominator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease as of such date.
“Class C DBRS Lowest Enhancement Rate” means, as of any date of determination,
25.00%.
“Class C Enhancement” means the Class A/B Cash Collateral Account Collateral,
the Class C Cash Collateral Account Collateral, the Class A/B Letters of Credit,
the Class C Letters of Credit, the Series 2013-1 Demand Notes, the Class C
Overcollateralization Amount, the Class A/B Reserve Account Amount and the Class
C Reserve Account Amount.
“Class C Enhancement Amount” means, as of any date of determination, the sum of
(i) the Class C Overcollateralization Amount as of such date, (ii) the Class C
Letter of Credit Amount as of such date, (iii) the Class C Available Reserve
Account Amount as of such date, (iv) the Class A/B Letter of Credit Amount as of
such date, (v) the Class A/B Available Reserve Account Amount as of such date
and (vi) the amount of cash and Permitted Investments on deposit in the Series
2013-1 Collection Account (not including amounts allocable to the Series 2013-1
Accrued Interest Account) and the Series 2013-1 Excess Collection Account as of
such date.
“Class C Enhancement Deficiency” means, on any date of determination, the amount
by which the Class C Enhancement Amount is less than the Class C Required
Enhancement Amount as of such date.
“Class C Initial Invested Amount” means the aggregate initial principal amount
of the Class C Notes, which is $35,700,000.
“Class C Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class C Initial Invested Amount minus (b) the amount of
principal payments made to Class C Noteholders on or prior to such date.
“Class C Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit E-2 issued by a Series 2013-1 Eligible
Letter of Credit Provider in favor of the Trustee for the benefit of the Class C
Noteholders.
“Class C Letter of Credit Amount” means, as of any date of determination, the
lesser of (a) the sum of (i) the aggregate amount available to be drawn on such
date under each Class C Letter of Credit on which no draw has been made pursuant
to Section 2.8(e), as specified therein, and (ii) if the Class C Cash Collateral
Account has been established and funded pursuant to Section 2.8, the Class C
Available Cash Collateral Account Amount on such date and (b) the excess of the
aggregate outstanding principal amount of the Series 2013-1 Demand Notes on such
date over the Class A/B Letter of Credit Amount on such date.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
12

 




--------------------------------------------------------------------------------




“Class C Letter of Credit Expiration Date” means, with respect to any Class C
Letter of Credit, the expiration date set forth in such Class C Letter of
Credit, as such date may be extended in accordance with the terms of such Class
C Letter of Credit.
“Class C Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Class C Letter of Credit on which no draw has been made pursuant
to Section 2.8(e), as specified therein, and (b) if the Class C Cash Collateral
Account has been established and funded pursuant to Section 2.8, the Class C
Available Cash Collateral Account Amount on such date.
“Class C Liquidity Amount” means, as of any date of determination, the sum of
(a) the Class C Letter of Credit Liquidity Amount on such date and (b) the Class
C Available Reserve Account Amount on such date.
“Class C Monthly Interest” means, with respect to (i) the initial Series 2013-1
Interest Period for the Class C Notes, an amount equal to $179,709.83 and (ii)
any other Series 2013-1 Interest Period, an amount equal to the product of (A)
one‑twelfth of the Class C Note Rate and (B) the Class C Invested Amount on the
first day of such Series 2013-1 Interest Period, after giving effect to any
principal payments made on such date.
“Class C Note” means any one of the Series 2013-1 4.42% Rental Car Asset Backed
Notes, Class C, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit C‑1, Exhibit C-2 or Exhibit C-3.
Definitive Class C Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
“Class C Note Rate” means 4.42% per annum.
“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.
“Class C Notes Closing Date” means September 9, 2013.
“Class C Overcollateralization Amount” means the excess, if any, of (x) the
Series 2013-1 AESOP I Operating Lease Loan Agreement Borrowing Base as of such
date over (y) the Series 2013-1 Invested Amount as of such date.
“Class C Percentage” means, as of any date of determination, a percentage equal
to the excess, if any, of (x) 100% over (y) the Class A/B Percentage as of such
date.
“Class C Principal Deficit Amount” means, as of any date of determination, the
excess, if any, of (i) the Class C Invested Amount on such date (after giving
effect to the distribution of the Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (ii) the Series 2013-1
AESOP I Operating Lease Loan Agreement Borrowing Base on such date; provided,
however that the Class C Principal Deficit Amount on any date occurring during
the period commencing on and including the date of the filing by any of the
Lessees of a petition



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
13

 




--------------------------------------------------------------------------------




for relief under Chapter 11 of the Bankruptcy Code to but excluding the date on
which each of the Lessees shall have resumed making all payments of the portion
of Monthly Base Rent relating to Loan Interest required to be made under the
AESOP I Operating Lease, shall mean the excess, if any, of (x) the Class C
Invested Amount on such date (after giving effect to the distribution of Monthly
Total Principal Allocation for the Related Month if such date is a Distribution
Date) over (y) the sum of (1) the Series 2013-1 AESOP I Operating Lease Loan
Agreement Borrowing Base on such date and (2) the lesser of (a) the Class C
Liquidity Amount on such date and (b) the Class C Required Liquidity Amount on
such date.
“Class C Pro Rata Share” means, with respect to any Series 2013-1 Letter of
Credit Provider as of any date, the fraction (expressed as a percentage)
obtained by dividing (A) the available amount under such Series 2013-1 Letter of
Credit Provider’s Class C Letter of Credit as of such date by (B) an amount
equal to the aggregate available amount under all Class C Letters of Credit as
of such date; provided, that only for purposes of calculating the Class C Pro
Rata Share with respect to any Series 2013-1 Letter of Credit Provider as of any
date, if such Series 2013-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Class C Letter of
Credit made prior to such date, the available amount under such Series 2013-1
Letter of Credit Provider’s Class C Letter of Credit as of such date shall be
treated as reduced (for calculation purposes only) by the amount of such unpaid
demand and shall not be reinstated for purposes of such calculation unless and
until the date as of which such Series 2013-1 Letter of Credit Provider has paid
such amount to the Trustee and been reimbursed by the Lessee or the applicable
Demand Note Issuer, as the case may be, for such amount (provided that the
foregoing calculation shall not in any manner reduce the undersigned’s actual
liability in respect of any failure to pay any demand under its Class C Letter
of Credit).
“Class C Required Enhancement Amount” means, as of any date of determination,
the sum of (i) the product of the Class C DBRS Enhancement Percentage as of such
date and the Series 2013-1 Invested Amount as of such date and (ii) the Series
2013-1 Incremental Enhancement Amount.
“Class C Required Liquidity Amount” means, as of any date of determination, an
amount equal to the product of 2.00% and the Class C Invested Amount as of such
date.
“Class C Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Class C Required Enhancement Amount
over the sum of (i) the Class A/B Letter of Credit Amount as of such date, (ii)
the Class C Letter of Credit Amount as of such date, (iii) the Class A/B
Available Reserve Account Amount on such date, (iv) the Class C Available
Reserve Account Amount on such date and (v) the amount of cash and Permitted
Investments on deposit in the Series 2013-1 Collection Account (not including
amounts allocable to the Series 2013-1 Accrued Interest Account) and the Series
2013-1 Excess Collection Account on such date.
“Class C Required Reserve Account Amount” means, for any date of determination,
an amount equal to the greater of (a) the excess, if any, of the Class C
Required Liquidity Amount as of such date over the Class C Letter of Credit
Liquidity Amount as of such date and (b) the excess, if any, of the Class C
Required Enhancement Amount over the Class C Enhancement Amount



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
14

 




--------------------------------------------------------------------------------




(excluding therefrom the Class C Available Reserve Account Amount and calculated
after giving effect to any payments of principal to be made on the Series 2013-1
Notes) as of such date.
“Class C Reserve Account” is defined in Section 2.7(g).
“Class C Reserve Account Collateral” is defined in Section 2.7(j).
“Class C Reserve Account Surplus” means, with respect to any Distribution Date,
the excess, if any, of the Class C Available Reserve Account Amount over the
Class C Required Reserve Account Amount on such Distribution Date.
“Class C Shortfall” has the meaning set forth in Section 2.3(g)(iii).
“Clearstream” is defined in Section 4.2.
“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post‑petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in effect on the date such
Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the
time of the execution and delivery of such new post‑petition Manufacturer
Program, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder; provided that notwithstanding
the foregoing, the Confirmation Condition shall be deemed satisfied until the
90th calendar day following the initial filing in respect of such Chapter 11
Proceedings.
“DBRS” means DBRS, Inc.
“DBRS Equivalent Rating” means, with respect to any Person not rated by DBRS,
(i) if such Person is rated by all three of Moody’s, Standard & Poor’s and Fitch
Ratings, Ltd. (together, the “Equivalent Rating Agencies”), either (A) if at
least two Equivalent Rating Agencies have provided equivalent ratings with
respect to such Person, the DBRS equivalent of such equivalent ratings
(regardless of any rating from another Equivalent Rating Agency) or (B)
otherwise, the median of the DBRS equivalents of the ratings for such Person
provided by each of the three Equivalent Rating Agencies, (ii) if such Person is
rated by any two of the Equivalent Rating Agencies, the DBRS equivalent of the
lower of the ratings for such Person provided by the relevant Equivalent Rating
Agencies or (iii) if such Person is rated by only one of the Equivalent Rating



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
15

 




--------------------------------------------------------------------------------




Agencies,  the DBRS equivalent of the rating for such Person provided by such
Equivalent Rating Agency.
“DBRS Excluded Manufacturer Amount” means, as of any date of determination, an
amount equal to the excess, if any, of (x) the sum of the following amounts with
respect to each DBRS Non-Investment Grade Manufacturer as of such date: the
product of (i) to the extent such amounts are included in the calculation of
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date, all
amounts receivable as of such date by AESOP Leasing or the Intermediary from
such DBRS Non-Investment Grade Manufacturer and (ii) the DBRS Excluded
Manufacturer Receivable Specified Percentage for such DBRS Non-Investment Grade
Manufacturer as of such date over (y) the sum of the following amounts with
respect to each DBRS Non-Investment Grade Manufacturer as of such date: the
product of (i) the aggregate Net Book Value of any Vehicles subject to a
Manufacturer Program from such Manufacturer that have had a Turnback Date but
for which (A) AESOP Leasing or its Permitted Nominee continues to be named as
the owner of the Vehicle on the Certificate of Title for such Vehicle and (B)
AESOP Leasing or its agent continues to hold the Certificate of Title for such
Vehicle and (ii) the DBRS Turnback Vehicle Specified Percentage for such DBRS
Non-Investment Grade Manufacturer as of such date.
“DBRS Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each DBRS Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by DBRS to ABRCF and the Trustee and consented to by the
Requisite Series 2013-1 Noteholders with respect to such DBRS Non-Investment
Grade Manufacturer; provided, however, that as of the Series 2013-1 Closing Date
the DBRS Excluded Manufacturer Receivable Specified Percentage for each DBRS
Non-Investment Grade Manufacturer shall be 100%; provided, further, that the
initial DBRS Excluded Manufacturer Receivable Specified Percentage with respect
to any Manufacturer that becomes a DBRS Non-Investment Grade Manufacturer after
the Series 2013-1 Closing Date shall be 100%.
“DBRS Non-Investment Grade Manufacturer” means, as of any date of determination,
any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii) does not have
a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)”; provided
that any Manufacturer whose long-term senior unsecured debt rating from DBRS
(or, if such Manufacturer is not rated by DBRS, its DBRS Equivalent Rating) is
downgraded from at least “BBB (low)” to below “BBB (low)” after the Series
2013-1 Closing Date shall not be deemed a DBRS Non-Investment Grade Manufacturer
until the thirtieth (30th) calendar day following such downgrade.
“DBRS Turnback Vehicle Specified Percentage” means, as of any date of
determination: (i) with respect to each Manufacturer that has a long-term senior
unsecured debt rating from DBRS (or, if such Manufacturer is not rated by DBRS,
a DBRS Equivalent Rating) on such date of determination of at least “BB (low)”
but less than “BBB (low)”, 65%; (ii) with respect to each Manufacturer that has
a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) on such date of determination of at
least “B (low)” but less than “BB (low)”, 25%; and (iii) with respect to each
Manufacturer that



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
16

 




--------------------------------------------------------------------------------




has a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer
is not rated by DBRS, a DBRS Equivalent Rating) on such date of determination of
“CCC” or below (or is not rated by DBRS or any Equivalent Rating Agency on such
date of determination), 0%; provided that any Manufacturer whose long-term
senior unsecured debt rating from DBRS is downgraded after the Series 2013-1
Closing Date (or, if such Manufacturer is not rated by DBRS, its DBRS Equivalent
Rating is lowered as a result of such Manufacturer being downgraded by an
Equivalent Rating Agency after the Series 2013-1 Closing Date) shall be deemed
to retain its long-term senior unsecured debt rating from DBRS (or, if such
Manufacturer is not rated by DBRS, its DBRS Equivalent Rating) in effect
immediately prior to such downgrade until the thirtieth (30th) calendar day
following such downgrade.
“Demand Note Issuer” means each issuer of a Series 2013-1 Demand Note.
“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2013-1 Letter of Credit, or any combination thereof, as the
context may require.
“Euroclear” is defined in Section 4.2.
“Excess Collections” is defined in Section 2.3(f)(i).
“Excluded Manufacturer Amount” means, as of any date of determination, the
greater of the Moody’s Excluded Manufacturer Amount and the DBRS Excluded
Manufacturer Amount as of such date.
“Finance Guide” means the Black Book Official Finance/Lease Guide.
“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.
“Lease Deficit Disbursement” means an amount drawn under a Series 2013-1 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.
“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non‑Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and (iii)
any other Non‑Program Vehicles that are subject to a Manufacturer Program with
an Eligible Non‑Program Manufacturer with respect to which no Manufacturer Event
of Default has occurred and is continuing) and (b) the average of the aggregate
Adjusted Net Book Value of all Adjusted Program Vehicles, in the case of each of
clause (a) and (b) leased under the AESOP I Operating Lease and the Finance
Lease as of the preceding Determination Date and the two Determination Dates
precedent thereto.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
17

 




--------------------------------------------------------------------------------




“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2013-1 Principal Allocations with respect to such Related Month.
“Moody’s Excluded Manufacturer Amount” means, as of any date of determination,
an amount equal to the excess, if any, of (x) the sum of the following amounts
with respect to each Moody’s Non-Investment Grade Manufacturer as of such date:
the product of (i) to the extent such amounts are included in the calculation of
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date, all
amounts receivable as of such date by AESOP Leasing or the Intermediary from
such Moody’s Non-Investment Grade Manufacturer and (ii) the Moody’s Excluded
Manufacturer Receivable Specified Percentage for such Moody’s Non-Investment
Grade Manufacturer as of such date over (y) the sum of the following amounts
with respect to each Moody’s Non-Investment Grade Manufacturer as of such date:
the product of (i) the aggregate Net Book Value of any Vehicles subject to a
Manufacturer Program from such Manufacturer that have had a Turnback Date but
for which (A) AESOP Leasing or its Permitted Nominee continues to be named as
the owner of the Vehicle on the Certificate of Title for such Vehicle and (B)
AESOP Leasing or its agent continues to hold the Certificate of Title for such
Vehicle and (ii) the Moody’s Turnback Vehicle Specified Percentage for such
Moody’s Non-Investment Grade Manufacturer as of such date.
“Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each Moody’s Non‑Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to ABRCF and the Trustee and consented to by the
Requisite Series 2013-1 Noteholders with respect to such Moody’s Non‑Investment
Grade Manufacturer; provided, however, that as of the Series 2013-1 Closing Date
the Moody’s Excluded Manufacturer Receivable Specified Percentage for each
Moody’s Non‑Investment Grade Manufacturer shall be 100%; provided further that
the initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non‑Investment Grade
Manufacturer after the Series 2013-1 Closing Date shall be 100%.
“Moody’s Non‑Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long term senior unsecured debt rating of at least “Baa3” from
Moody’s; provided that any Manufacturer whose long term senior unsecured debt
rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after the
Series 2013-1 Closing Date shall not be deemed a Moody’s Non Investment Grade
Manufacturer until the thirtieth (30th) calendar day following such downgrade.
“Moody’s Turnback Vehicle Specified Percentage” means, as of any date of
determination: (i) with respect to each Manufacturer that has a long-term senior
unsecured debt rating from Moody’s on such date of determination of at least
“Ba3” but less than “Baa3”, 65%; (ii) with respect to each Manufacturer that has
a long-term senior unsecured debt rating from Moody’s on such date of
determination of at least “B3” but less than “Ba3”, 25%; and (iii) with respect
to each Manufacturer that has a long-term senior unsecured debt rating from
Moody’s on such date of determination of “Caa1” or lower (or is not rated by
Moody’s on such date of



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
18

 




--------------------------------------------------------------------------------




determination), 0%; provided that any Manufacturer whose long-term senior
unsecured debt rating from Moody’s is downgraded after the Series 2013-1 Closing
Date shall be deemed to retain its long-term senior unsecured debt rating from
Moody’s in effect immediately prior to such downgrade until the thirtieth (30th)
calendar day following such downgrade.
“Past Due Rent Payment” is defined in Section 2.2(g).
“Permanent Global Class A Note” is defined in Section 4.2.
“Permanent Global Class B Note” is defined in Section 4.2.
“Permanent Global Class C Note” is defined in Section 4.2.
“Permanent Global Series 2013-1 Notes” is defined in Section 4.2.
“Pre‑Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2013-1 Demand Notes included in the Series 2013-1 Demand Note Payment
Amount as of the Series 2013-1 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one‑year period, (x) the Pre‑Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre‑Preference
Period Demand Note Payments as of the date of such occurrence for all Demand
Note Issuers and (y) the Pre‑Preference Period Demand Note Payments as of any
date after the conclusion or dismissal of such proceedings shall equal the
Series 2013-1 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.
“Prior Supplement” is defined in the preamble hereto.
“Required Controlling Class Series 2013-1 Noteholders” means (i) for so long as
any Class A Notes are outstanding, Class A Noteholders holding more than 50% of
the Class A Invested Amount, (ii) if no Class A Notes are outstanding, Class B
Noteholders holding more than 50% of the Class B Invested Amount and (iii) if no
Class A Notes or Class B Notes are outstanding, Class C Noteholders holding more
than 50% of the Class C Invested Amount (excluding, for the purposes of making
any of the foregoing calculations, any Series 2013-1 Notes held by ABCR or any
Affiliate of ABCR unless ABCR is the sole Series 2013-1 Noteholder).


“Requisite Series 2013-1 Noteholders” means Series 2013-1 Noteholders holding,
in the aggregate, more than 50% of the Series 2013-1 Invested Amount (excluding,
for the purposes of making the foregoing calculation (x) for all purposes, any
Series 2013-1 Notes held by ABCR or any Affiliate of ABCR unless ABCR is the
sole Series 2013-1 Noteholder and (y) for so long as any Class A Notes or Class
B Notes are outstanding, any Class C Notes).



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
19

 




--------------------------------------------------------------------------------




“Restricted Global Class A Note” is defined in Section 4.1.
“Restricted Global Class B Note” is defined in Section 4.1.
“Restricted Global Class C Note” is defined in Section 4.1.
“Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non‑Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non‑Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non‑Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non‑Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date. For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non‑Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if the Finance Guide is being
published but such Vehicle is not included therein, the Market Value of such
Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted
Net Book Value of such Adjusted Program Vehicle and (y) in the case of a
Non‑Program Vehicle, the Net Book Value of such Non‑Program Vehicle provided,
further, that if the Finance Guide is not being published, the Market Value of
such Vehicle shall be based on an independent third‑party data source selected
by the Administrator and approved by each Rating Agency that is rating any
Series of Notes at the request of ABRCF based on the average equipment and
average mileage of each Vehicle of such model class and model year then leased
under the AESOP I Operating Lease or the Finance Lease; provided, further, that
if no such third‑party data source or methodology shall have been so approved or
any such third‑party data source or methodology is not available, the Market
Value of such Vehicle shall be equal to a reasonable estimate of the wholesale
market value of such Vehicle as determined by the Administrator, based on the
Net Book Value of such Vehicle and any other factors deemed relevant by the
Administrator.
“Series 2010-1 Notes” means the Series of Notes designated as the Series 2010-1
Notes.
“Series 2010-3 Notes” means the Series of Notes designated as the Series 2010-3
Notes.
“Series 2010-4 Notes” means the Series of Notes designated as the Series 2010-4
Notes.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
20

 




--------------------------------------------------------------------------------




“Series 2010-5 Notes” means the Series of Notes designated as the Series 2010-5
Notes.
“Series 2010-6 Notes” means the Series of Notes designated as the Series 2010-6
Notes.
“Series 2011-1 Notes” means the Series of Notes designated as the Series 2011-1
Notes.
“Series 2011-2 Notes” means the Series of Notes designated as the Series 2011-2
Notes.
“Series 2011-3 Notes” means the Series of Notes designated as the Series 2011-3
Notes.
“Series 2011-4 Notes” means the Series of Notes designated as the Series 2011-4
Notes.
“Series 2011-5 Notes” means the Series of Notes designated as the Series 2011-5
Notes.
“Series 2012-1 Notes” means the Series of Notes designated as the Series 2012-1
Notes.
“Series 2012-2 Notes” means the Series of Notes designated as the Series 2012-2
Notes.
“Series 2012-3 Notes” means the Series of Notes designated as the Series 2012-3
Notes.
“Series 2013-1 Accounts” means each of the Series 2013-1 Distribution Account,
the Class A/B Reserve Account, the Class C Reserve Account, the Series 2013-1
Collection Account, the Series 2013-1 Excess Collection Account and the Series
2013-1 Accrued Interest Account.
“Series 2013-1 Accrued Interest Account” is defined in Section 2.1(b).
“Series 2013-1 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2013-1 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Excluded Manufacturer Amount as of such date.
“Series 2013-1 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2013-1 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
21

 




--------------------------------------------------------------------------------




“Series 2013-1 Agent” is defined in the recitals hereto.
“Series 2013-1 Cash Collateral Accounts” means the Class A/B Cash Collateral
Account and the Class C Cash Collateral Account, collectively.
“Series 2013-1 Closing Date” means February 13, 2013.
“Series 2013-1 Collateral” means the Collateral, each Series 2013-1 Letter of
Credit, each Series 2013-1 Demand Note, the Series 2013-1 Distribution Account
Collateral, the Class A/B Cash Collateral Account Collateral, the Class C Cash
Collateral Account Collateral, the Class A/B Reserve Account Collateral and the
Class C Reserve Account Collateral.
“Series 2013-1 Collection Account” is defined in Section 2.1(b).
“Series 2013-1 Controlled Amortization Period” means the period commencing at
the opening of business on March 1, 2018 (or, if such day is not a Business Day,
the Business Day immediately preceding such day) and continuing to the earliest
of (i) the commencement of the Series 2013-1 Rapid Amortization Period, (ii) the
date on which the Series 2013-1 Notes are fully paid and (iii) the termination
of the Indenture.
“Series 2013-1 DBRS Highest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease that were manufactured by a Manufacturer that does not have a
long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)” as of such
date and (b) the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date.
“Series 2013-1 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit D, as amended, modified or restated from
time to time.
“Series 2013-1 Demand Note Payment Amount” means, as of the Series 2013-1 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2013-1 Demand Notes pursuant to Section 2.5(c)(i), (d)(i) or
(e)(i) that were deposited into the Series 2013-1 Distribution Account and paid
to the Series 2013-1 Noteholders during the one year period ending on the Series
2013-1 Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to a Demand Note Issuer shall have occurred during such one
year period, the Series 2013-1 Demand Note Payment Amount as of the Series
2013-1 Letter of Credit Termination Date shall equal the Series 2013-1 Demand
Note Payment Amount as if it were calculated as of the date of such occurrence.
“Series 2013-1 Deposit Date” is defined in Section 2.2.
“Series 2013-1 Distribution Account” is defined in Section 2.9(a).
“Series 2013-1 Distribution Account Collateral” is defined in Section 2.9(d).



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
22

 




--------------------------------------------------------------------------------




“Series 2013-1 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2013-1 Letter of Credit, a long‑term senior unsecured debt
rating (or the equivalent thereof) of at least “A1” from Moody’s and at least “A
(high)” from DBRS and a short term senior unsecured debt rating of at least
“P‑1” from Moody’s and at least “R-1” from DBRS that is (a) a commercial bank
having total assets in excess of $500,000,000, (b) a finance company, insurance
company or other financial institution that in the ordinary course of business
issues letters of credit and has total assets in excess of $200,000,000 or (c)
any other financial institution; provided, however, that if a Person is not a
Series 2013-1 Letter of Credit Provider (or a letter of credit provider under
the Supplement for any other Series of Notes), then such Person shall not be a
Series 2013-1 Eligible Letter of Credit Provider until ABRCF has provided 10
days’ prior notice to the Rating Agencies that such Person has been proposed as
a Series 2013-1 Letter of Credit Provider.
“Series 2013-1 Enhancement Deficiency” means a Class A/B Enhancement Deficiency
or a Class C Enhancement Deficiency.
“Series 2013-1 Excess Collection Account” is defined in Section 2.1(b).
“Series 2013-1 Expected Final Distribution Date” means the September 2018
Distribution Date.
“Series 2013-1 Final Distribution Date” means the September 2019 Distribution
Date.
“Series 2013-1 Incremental Enhancement Amount” means, as of any date of
determination, the sum of (i) the Series 2013-1 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the Non-Program Vehicle Amount as of such date over the Series 2013-1 Maximum
Non-Program Vehicle Amount as of such date, (ii) the Series 2013-1 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2013-1 Maximum Mitsubishi Amount as of such date, (iii) the Series 2013-1
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Isuzu or Subaru, individually, and leased under the
Leases as of such date over the Series 2013-1 Maximum Individual Isuzu/Subaru
Amount as of such date, (iv) the Series 2013-1 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of such date over the Series 2013-1 Maximum Hyundai
Amount as of such date, (v) the Series 2013-1 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the Leases as of such date over the Series 2013-1 Maximum Kia Amount as of
such date, (vi) the Series 2013-1 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
aggregate Net Book Value of all Vehicles manufactured by Suzuki and leased under
the Leases as of such date over the Series 2013-1 Maximum Suzuki Amount as of
such date, (vii) the Series 2013-1 AESOP I Operating Lease Vehicle Percentage as
of the immediately



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
23

 




--------------------------------------------------------------------------------




preceding Business Day of the excess, if any, of the Specified States Amount as
of such date over the Series 2013-1 Maximum Specified States Amount as of such
date, (viii) the Series 2013-1 AESOP I Operating Lease Vehicle Percentage as of
the immediately preceding Business Day of the excess, if any, of the
Non-Eligible Manufacturer Amount as of such date over the Series 2013-1 Maximum
Non-Eligible Manufacturer Amount as of such date and (ix) the Series 2013-1
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the Net Book Value of all Vehicles leased
under the Leases as of such date that were used vehicles at the time of
acquisition over the Series 2013-1 Maximum Used Vehicle Amount as of such date.
“Series 2013-1 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however that (x) the initial Series
2013-1 Interest Period with respect to the Class A Notes and the Class B Notes
commenced on and included the Series 2013-1 Closing Date and ended on and
included March 19, 2013 and (y) the initial Series 2013-1 Interest Period with
respect to the Class C Notes shall commence on and include the Class C Closing
Date and shall end on and include October 20, 2013.
“Series 2013-1 Invested Amount” means, as of any date of determination, the sum
of the Class A Invested Amount as of such date, the Class B Invested Amount as
of such date and the Class C Invested Amount as of such date.
“Series 2013-1 Invested Percentage” means as of any date of determination:
(a)    when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be equal to the greater of (x) the sum of the Class A/B
Invested Amount and the Class A/B Overcollateralization Amount and (y) the
Series 2013-1 Invested Amount and the Class C Overcollateralization Amount,
determined during the Series 2013-1 Revolving Period as of the end of the
Related Month (or, until the end of the Related Month during which the Class C
Notes Closing Date occurs, on the Class C Notes Closing Date), or, during the
Series 2013-1 Controlled Amortization Period and the Series 2013-1 Rapid
Amortization Period, as of the end of the Series 2013-1 Revolving Period, and
the denominator of which shall be the greater of (I) the Aggregate Asset Amount
as of the end of the Related Month or, until the end of the initial Related
Month, as of the Series 2013-1 Closing Date, and (II) as of the same date as in
clause (I), the sum of the numerators used to determine invested percentages for
allocations with respect to Principal Collections (for all Series of Notes and
all classes of such Series of Notes); and
(b)    when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
shall be the Accrued Amounts with respect to the Series 2013-1 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
24

 




--------------------------------------------------------------------------------




“Series 2013-1 Lease Interest Payment Deficit” means, on any Distribution Date,
an amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been
allocated to the Series 2013-1 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the Series
2013-1 Accrued Interest Account (excluding any amounts paid into the Series
2013-1 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including the Business Day immediately preceding such Distribution Date.
“Series 2013-1 Lease Payment Deficit” means either a Series 2013-1 Lease
Interest Payment Deficit or a Series 2013-1 Lease Principal Payment Deficit.
“Series 2013-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2013-1 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2013-1 Lease Principal Payment Deficit.
“Series 2013-1 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2013-1 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2013-1 Lease Principal Payment
Carryover Deficit for such Distribution Date.
“Series 2013-1 Letter of Credit” means a Class A/B Letter of Credit or a Class C
Letter of Credit, as the context may require.
“Series 2013-1 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the Class A/B Letter of Credit Liquidity Amount on
such date and (b) the Class C Letter of Credit Liquidity Amount on such date.
“Series 2013-1 Letter of Credit Provider” means the issuer of a Series 2013-1
Letter of Credit.
“Series 2013-1 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2013-1 Notes are fully paid and (b) the Series
2013-1 Termination Date.
“Series 2013-1 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (g) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (g) of Article III shall
not constitute a Series 2013-1 Limited Liquidation Event of Default if the
Trustee shall have received the written consent of the Requisite Series 2013-1
Noteholders waiving the occurrence of such Series 2013-1 Limited Liquidation
Event of Default. The Trustee shall promptly (but in any event within two days)
provide the Rating Agencies with written notice of such waiver.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
25

 




--------------------------------------------------------------------------------




“Series 2013-1 Maximum Amount” means any of the Series 2013-1 Maximum
Manufacturer Amounts, the Series 2013-1 Maximum Non‑Eligible Manufacturer
Amount, the Series 2013-1 Maximum Non‑Program Vehicle Amount, the Series 2013-1
Maximum Specified States Amount or the Series 2013-1 Maximum Used Vehicle
Amount.
“Series 2013-1 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
“Series 2013-1 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
“Series 2013-1 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
“Series 2013-1 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2013-1 Maximum Mitsubishi Amount, the Series 2013-1 Maximum Individual
Isuzu/Subaru Amount, the Series 2013-1 Maximum Hyundai Amount, the Series 2013-1
Maximum Kia Amount or the Series 2013-1 Maximum Suzuki Amount.
“Series 2013-1 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.
“Series 2013-1 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
“Series 2013-1 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2013-1 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
“Series 2013-1 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.
“Series 2013-1 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
“Series 2013-1 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
“Series 2013-1 Maximum Used Vehicle Amount” means, as of any day, an amount
equal to 5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
26

 




--------------------------------------------------------------------------------




“Series 2013-1 Monthly Interest” means, with respect to any Series 2013-1
Interest Period, the sum of the Class A Monthly Interest, the Class B Monthly
Interest and the Class C Monthly Interest, in each case with respect to such
Series 2013-1 Interest Period.
“Series 2013-1 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2013-1 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2013-1
Collection Account (without giving effect to any amounts paid into the Series
2013-1 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including the Business Day immediately preceding such Distribution Date.
“Series 2013-1 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease that are either not subject to a Manufacturer Program or not
eligible for repurchase under a Manufacturer Program as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
“Series 2013-1 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the sum of (a) 34.00% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (x) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
“Series 2013-1 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2013-1 Moody’s
Lowest Enhanced Vehicle Percentage and (b) the Series 2013-1 Moody’s Highest
Enhanced Vehicle Percentage.
“Series 2013-1 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 30.00%.
“Series 2013-1 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the sum, without duplication, of (1) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease that are
manufactured by Eligible Program Manufacturers having long‑term senior unsecured
debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so long as
any Eligible Non‑Program Manufacturer has a long‑term senior unsecured debt
rating of “Baa2” or higher from Moody’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non‑Program
Manufacturer, the aggregate Net Book Value of all Non‑Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
27

 




--------------------------------------------------------------------------------




Eligible Non‑Program Manufacturer that are subject to a Manufacturer Program and
remain eligible for repurchase thereunder as of such date and (3) the lesser of
(A) the sum of (x) if as of such date any Eligible Program Manufacturer has a
long‑term senior unsecured debt rating of “Baa3” from Moody’s, the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease
manufactured by each such Eligible Program Manufacturer as of such date and (y)
if as of such date any Eligible Non‑Program Manufacturer has a long‑term senior
unsecured debt rating of “Baa3” from Moody’s and no Manufacturer Event of
Default has occurred and is continuing with respect to such Eligible Non‑Program
Manufacturer, the aggregate Net Book Value of all Non‑Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non‑Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (B) 10% of the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date
and (b) the denominator of which is the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date.
“Series 2013-1 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 25.00%.
“Series 2013-1 Moody’s Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2013-1 Moody’s
Lowest Enhancement Rate as of such date and (B) the Series 2013-1 Moody’s Lowest
Enhanced Vehicle Percentage as of such date, (ii) the product of (A) the Series
2013-1 Moody’s Intermediate Enhancement Rate as of such date and (B) the Series
2013-1 Moody’s Intermediate Enhanced Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2013-1 Moody’s Highest Enhancement Rate as
of such date and (B) the Series 2013-1 Moody’s Highest Enhanced Vehicle
Percentage as of such date.
“Series 2013-1 Note Owner” means each beneficial owner of a Series 2013-1 Note.
“Series 2013-1 Noteholder” means any Class A Noteholder, any Class B Noteholder
or any Class C Noteholder.
“Series 2013-1 Notes” means, collectively, the Class A Notes, the Class B Notes
and the Class C Notes.
“Series 2013-1 Past Due Rent Payment” is defined in Section 2.2(g).
“Series 2013-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2013-1 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.
“Series 2013-1 Principal Allocation” is defined in Section 2.2(a)(ii).
“Series 2013-1 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2013-1
Notes and ending upon the earliest to



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
28

 




--------------------------------------------------------------------------------




occur of (i) the date on which the Series 2013-1 Notes are fully paid, (ii) the
Series 2013-1 Final Distribution Date and (iii) the termination of the
Indenture.
“Series 2013-1 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2013-1 Letter of Credit Provider for draws
under its Series 2013-1 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Series 2013-1 Repurchase Amount” is defined in Section 5.1.
“Series 2013-1 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of (i) the Class A/B Invested Amount as of such
date and (ii) the greater of (x) the Class A/B Required Overcollateralization
Amount as of such date and (y) the sum of (A) the Class C Invested Amount as of
such date and (B) the Class C Required Overcollateralization Amount as of such
date.
“Series 2013-1 Reserve Accounts” means, the Class A/B Reserve Account and the
Class C Reserve Account, collectively.
“Series 2013-1 Revolving Period” means the period from and including the Series
2013-1 Closing Date to the earlier of (i) the commencement of the Series 2013-1
Controlled Amortization Period and (ii) the commencement of the Series 2013-1
Rapid Amortization Period.
“Series 2013-1 Shortfall” means, on any Distribution Date, the sum of the Class
A Shortfall, the Class B Shortfall and the Class C Shortfall on such
Distribution Date.
“Series 2013-1 Termination Date” means the September 2019 Distribution Date.
“Series 2013-1 Trustee’s Fees” means, for any Distribution Date during the
Series 2013-1 Rapid Amortization Period on which there exists a Series 2013-1
Lease Interest Payment Deficit, a portion of the fees payable to the Trustee in
an amount equal to the product of (i) the Series 2013-1 Percentage as of the
beginning of the Series 2013-1 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture;
provided that the Series 2013-1 Trustee’s Fees in the aggregate for all
Distribution Dates shall not exceed 1.1% of the Series 2013-1 Required AESOP I
Operating Lease Vehicle Amount as of the last day of the Series 2013-1 Revolving
Period.
“Supplement” is defined in the preamble hereto.
“Temporary Global Class A Note” is defined in Section 4.2.
“Temporary Global Class B Note” is defined in Section 4.2.
“Temporary Global Class C Note” is defined in Section 4.2.
“Temporary Global Series 2013-1 Notes” is defined in Section 4.2.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
29

 




--------------------------------------------------------------------------------




“Termination Date Disbursement” means an amount drawn under a Series 2013-1
Letter of Credit pursuant to a Certificate of Termination Date Demand.
“Termination Disbursement” means an amount drawn under a Series 2013-1 Letter of
Credit pursuant to a Certificate of Termination Demand.
“Trustee” is defined in the recitals hereto.
“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2013-1
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
(c)    Any amounts calculated by reference to the Series 2013-1 Invested Amount
(or any component thereof) on any date shall, unless otherwise stated, be
calculated after giving effect to any payment of principal made to the
applicable Series 2013-1 Noteholders on such date.
ARTICLE II    

SERIES 2013-1 ALLOCATIONS
With respect to the Series 2013-1 Notes, the following shall apply:
Section 2.1.    Establishment of Series 2013-1 Collection Account, Series 2013-1
Excess Collection Account and Series 2013-1 Accrued Interest Account. %3.  All
Collections allocable to the Series 2013-1 Notes shall be allocated to the
Collection Account.
(a)    The Trustee has created three administrative subaccounts within the
Collection Account for the benefit of the Series 2013-1 Noteholders: the Series
2013-1 Collection Account (such sub‑account, the “Series 2013-1 Collection
Account”), the Series 2013-1 Excess Collection Account (such sub‑account, the
“Series 2013-1 Excess Collection Account”) and the Series 2013-1 Accrued
Interest Account (such sub‑account, the “Series 2013-1 Accrued Interest
Account”).
Section 2.2.    Allocations with Respect to the Series 2013-1 Notes. The net
proceeds from the initial sale of the Class A Notes and the Class B Notes were
deposited into the Collection Account on the Series 2013-1 Closing Date and the
net proceeds from the issuance of Class C Notes shall be deposited into the
Collection Account on the Class C Notes Closing Date. On each Business Day on
which Collections are deposited into the Collection Account (each such date, a
“Series 2013-1 Deposit Date”), the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate all amounts
deposited into the Collection Account in accordance with the provisions of this
Section 2.2.
(a)    Allocations of Collections During the Series 2013-1 Revolving Period.
During the Series 2013-1 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on each Series 2013-1 Deposit Date, all
amounts deposited into the Collection Account as set forth below:



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
30

 




--------------------------------------------------------------------------------




(i)    allocate to the Series 2013-1 Collection Account an amount equal to the
Series 2013-1 Invested Percentage (as of such day) of the aggregate amount of
Interest Collections on such day. All such amounts allocated to the Series
2013-1 Collection Account shall be further allocated to the Series 2013-1
Accrued Interest Account; and
(ii)    allocate to the Series 2013-1 Excess Collection Account an amount equal
to the Series 2013-1 Invested Percentage (as of such day) of the aggregate
amount of Principal Collections on such day (for any such day, the “Series
2013-1 Principal Allocation”).
(b)    Allocations of Collections During the Series 2013-1 Controlled
Amortization Period. With respect to the Series 2013-1 Controlled Amortization
Period, the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2013-1 Deposit Date, all amounts deposited into the Collection
Account as set forth below:
(i)    allocate to the Series 2013-1 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2013-1 Accrued Interest Account; and
(ii)    allocate to the Series 2013-1 Collection Account an amount equal to the
Series 2013-1 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2013-1 Notes in accordance with
Section 2.5, (A) first, in respect of the Class A Notes in an amount equal to
the Class A Controlled Distribution Amount, (B) second, in respect of the Class
B Notes in an amount equal to the Class B Controlled Distribution Amount and (C)
third, in respect of the Class C Notes in an amount equal to the Class C
Controlled Distribution Amount, in each case with respect to the Related Month;
provided, however, that if the Monthly Total Principal Allocation exceeds the
sum of the Class A Controlled Distribution Amount, the Class B Controlled
Distribution Amount and the Class C Controlled Distribution Amount, in each case
with respect to the Related Month, then the amount of such excess shall be
allocated to the Series 2013-1 Excess Collection Account.
(c)    Allocations of Collections During the Series 2013-1 Rapid Amortization
Period. With respect to the Series 2013-1 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2013-1 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
(i)    allocate to the Series 2013-1 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2013-1 Accrued Interest Account; and



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
31

 




--------------------------------------------------------------------------------




(ii)    allocate to the Series 2013-1 Collection Account an amount equal to the
Series 2013-1 Principal Allocation for such day, which amount shall be used in
accordance with Section 2.5 to make principal payments in respect of the Class A
Notes until the Class A Notes have been paid in full, and after the Class A
Notes have been paid in full shall be used to make principal payments in respect
of the Class B Notes until the Class B Notes have been paid in full and after
the Class B Notes have been paid in full shall be used to make principal
payments in respect of the Class C Notes until the Class C Notes have been paid
in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2013-1 Notes and other amounts available pursuant to
Section 2.3 to pay the sum of (w) the Class A Monthly Interest for the next
succeeding Distribution Date, (x) the Class B Monthly Interest for the next
succeeding Distribution Date, (y) any unpaid Class A Shortfall on such
Distribution Date (together with interest on such Class A Shortfall) and (z) any
unpaid Class B Shortfall on such Distribution Date (together with interest on
such Class B Shortfall) will be less than the sum of (I) the Class A Monthly
Interest for such Distribution Date, (II) the Class B Monthly Interest for such
Distribution Date, (III) such Class A Shortfall (together with interest thereon)
and (IV) such Class B Shortfall (together with interest thereon) and (B) the
Class A/B Enhancement Amount is greater than zero, then the Administrator shall
direct the Trustee in writing to reallocate a portion of the Principal
Collections allocated to the Series 2013-1 Notes during the Related Month equal
to the lesser of such insufficiency and the Class A/B Enhancement Amount to the
Series 2013-1 Accrued Interest Account to be treated as Interest Collections on
such Distribution Date; provided, further, if on any Determination Date with
respect to a Distribution Date on which the both the Class A Notes and the Class
B Notes will no longer be outstanding (after giving effect to all anticipated
reductions in the Class A Invested Amount and Class B Invested Amount to be made
on such Distribution Date) (A) the Administrator determines that the amount
anticipated to be available from Interest Collections allocable to the Series
2013-1 Notes and other amounts available pursuant to Section 2.3 to pay the sum
of (x) the Class C Monthly Interest for the next succeeding Distribution Date
and (y) any unpaid Class C Shortfall on such Distribution Date (together with
interest on such Class C Shortfall) will be less than the sum of (I) the Class C
Monthly Interest for such Distribution Date and (II) such Class C Shortfall
(together with interest thereon) and (B) the Class C Enhancement Amount is
greater than zero, then the Administrator shall direct the Trustee in writing to
reallocate a portion of the Principal Collections allocated to the Series 2013-1
Notes during the Related Month equal to the lesser of such insufficiency and the
Class C Enhancement Amount to the Series 2013-1 Accrued Interest Account to be
treated as Interest Collections on such Distribution Date.
(d)    Allocations of Collections after the Occurrence of an Event of
Bankruptcy. After the occurrence of an Event of Bankruptcy with respect to ABCR,
any other Lessee or any Permitted Sublessee, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on any



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
32

 




--------------------------------------------------------------------------------




Series 2013-1 Deposit Date, all amounts attributable to the AESOP I Operating
Lease Loan Agreement deposited into the Collection Account as set forth below:
(i)    allocate to the Series 2013-1 Collection Account an amount equal to the
Series 2013-1 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Interest
Collections made under the AESOP I Operating Lease Loan Agreement for such day.
All such amounts allocated to the Series 2013-1 Collection Account shall be
further allocated to the Series 2013-1 Accrued Interest Account; and
(ii)    allocate to the Series 2013-1 Collection Account an amount equal to the
Series 2013-1 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used in accordance with Section 2.5 to make principal payments in
respect of the Class A Notes until the Class A Notes have been paid in full, and
after the Class A Notes have been paid in full shall be used to make principal
payments in respect of the Class B Notes until the Class B Notes have been paid
in full, and after the Class B Notes have been paid in full shall be used to
make principal payments in respect of the Class C Notes until the Class C Notes
have been paid in full; provided that if on any Determination Date (A) the
Administrator determines that the amount anticipated to be available from
Interest Collections allocable to the Series 2013-1 Notes and other amounts
available pursuant to Section 2.3 to pay the sum of (w) the Class A Monthly
Interest for the next succeeding Distribution Date, (x) the Class B Monthly
Interest for the next succeeding Distribution Date, (y) any unpaid Class A
Shortfall on such Distribution Date (together with interest on such Class A
Shortfall) and (z) any unpaid Class B Shortfall on such Distribution Date
(together with interest on such Class B Shortfall) will be less than the sum of
(I) the Class A Monthly Interest for such Distribution Date, (II) the Class B
Monthly Interest for such Distribution Date, (III) such Class A Shortfall
(together with interest thereon) and (IV) such Class B Shortfall (together with
interest thereon) and (B) the Class A/B Enhancement Amount is greater than zero,
then the Administrator shall direct the Trustee in writing to reallocate a
portion of the Principal Collections allocated to the Series 2013-1 Notes during
the Related Month equal to the lesser of such insufficiency and the Class A/B
Enhancement Amount to the Series 2013-1 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date; provided, further, if on any
Determination Date with respect to a Distribution Date on which the both the
Class A Notes and the Class B Notes will no longer be outstanding (after giving
effect to all anticipated reductions in the Class A Invested Amount and Class B
Invested Amount to be made on such Distribution Date) (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2013-1 Notes and other amounts available pursuant to
Section 2.3 to pay the sum of (x) the Class C Monthly Interest for the next
succeeding Distribution Date and (y) any unpaid Class C Shortfall on such
Distribution Date (together with interest on such Class C Shortfall) will be
less than the sum of (I) the



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
33

 




--------------------------------------------------------------------------------




Class C Monthly Interest for such Distribution Date and (II) such Class C
Shortfall (together with interest thereon) and (B) the Class C Enhancement
Amount is greater than zero, then the Administrator shall direct the Trustee in
writing to reallocate a portion of the Principal Collections allocated to the
Series 2013-1 Notes during the Related Month equal to the lesser of such
insufficiency and the Class C Enhancement Amount to the Series 2013-1 Accrued
Interest Account to be treated as Interest Collections on such Distribution
Date.
(e)    Series 2013-1 Excess Collection Account. Amounts allocated to the Series
2013-1 Excess Collection Account on any Series 2013-1 Deposit Date will be (v)
first, deposited in the Class A/B Reserve Account in an amount up to the excess,
if any, of the Class A/B Required Reserve Account Amount for such date over the
Class A/B Available Reserve Account Amount for such date, (w) second, deposited
in the Class C Reserve Account in an amount up to the excess, if any, of the
Class C Required Reserve Account Amount for such date over the Class C Available
Reserve Account Amount for such date, (x) third, used to pay the principal
amount of other Series of Notes that are then in amortization, (y) fourth,
released to AESOP Leasing in an amount equal to the product of (A) the Loan
Agreement’s Share with respect to the AESOP I Operating Lease Loan Agreement as
of such date and (B) 100% minus the Loan Payment Allocation Percentage with
respect to the AESOP I Operating Lease Loan Agreement as of such date and (C)
the amount of any remaining funds and (z) fifth, paid to ABRCF for any use
permitted by the Related Documents including to make Loans under the Loan
Agreements to the extent the Borrowers have requested Loans thereunder and
Eligible Vehicles are available for financing thereunder; provided, however,
that in the case of clauses (x), (y) and (z), that no Amortization Event, Series
2013-1 Enhancement Deficiency or AESOP I Operating Lease Vehicle Deficiency
would result therefrom or exist immediately thereafter. Upon the occurrence of
an Amortization Event and once a Trust Officer has actual knowledge of the
Amortization Event, funds on deposit in the Series 2013-1 Excess Collection
Account will be withdrawn by the Trustee, deposited in the Series 2013-1
Collection Account and allocated as Principal Collections to reduce the Series
2013-1 Invested Amount on the immediately succeeding Distribution Date.
(f)    Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by ABRCF to the Series 2013-1 Notes (i) during the
Series 2013-1 Revolving Period shall be allocated to the Series 2013-1 Excess
Collection Account and applied in accordance with Section 2.2(e) and (ii) during
the Series 2013-1 Controlled Amortization Period or the Series 2013-1 Rapid
Amortization Period shall be allocated to the Series 2013-1 Collection Account
and applied in accordance with Section 2.2(b) or 2.2(c), as applicable, to make
principal payments in respect of the Series 2013-1 Notes.
(g)    Past Due Rent Payments. Notwithstanding the foregoing, if in the case of
Section 2.2(a) or (b), after the occurrence of a Series 2013-1 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2013-1 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
34

 




--------------------------------------------------------------------------------




the Trustee in writing pursuant to the Administration Agreement to allocate to
the Series 2013-1 Collection Account an amount equal to the Series 2013-1
Invested Percentage as of the date of the occurrence of such Series 2013-1 Lease
Payment Deficit of the Collections attributable to such Past Due Rent Payment
(the “Series 2013-1 Past Due Rent Payment”). The Administrator shall instruct
the Trustee in writing pursuant to the Administration Agreement to withdraw from
the Series 2013-1 Collection Account and apply the Series 2013-1 Past Due Rent
Payment in the following order:
(i)    if the occurrence of such Series 2013-1 Lease Payment Deficit resulted in
one or more Lease Deficit Disbursements being made under the Class A/B Letters
of Credit, pay to each Series 2013-1 Letter of Credit Provider who made such a
Lease Deficit Disbursement under a Class A/B Letter of Credit for application in
accordance with the provisions of the applicable Series 2013-1 Reimbursement
Agreement an amount equal to the lesser of (x) the unreimbursed amount of such
Series 2013-1 Letter of Credit Provider’s Lease Deficit Disbursement under a
Class A/B Letter of Credit and (y) such Series 2013-1 Letter of Credit
Provider’s Class A/B Pro Rata Share of the Series 2013-1 Past Due Rent Payment;
(ii)    if the occurrence of such Series 2013-1 Lease Payment Deficit resulted
in a withdrawal being made from the Class A/B Cash Collateral Account, deposit
in the Class A/B Cash Collateral Account an amount equal to the lesser of (x)
the amount of the Series 2013-1 Past Due Rent Payment remaining after any
payment pursuant to clause (i) above and (y) the amount withdrawn from the Class
A/B Cash Collateral Account on account of such Series 2013-1 Lease Payment
Deficit;
(iii)    if the occurrence of such Series 2013-1 Lease Payment Deficit resulted
in a withdrawal being made from the Class A/B Reserve Account pursuant to
Section 2.3(d), deposit in the Class A/B Reserve Account an amount equal to the
lesser of (x) the amount of the Series 2013-1 Past Due Rent Payment remaining
after any payments pursuant to clauses (i) and (ii) above and (y) the excess, if
any, of the Class A/B Required Reserve Account Amount over the Class A/B
Available Reserve Account Amount on such day;
(iv)    if the occurrence of such Series 2013-1 Lease Payment Deficit resulted
in one or more Lease Deficit Disbursements being made under the Class C Letters
of Credit, pay to each Series 2013-1 Letter of Credit Provider who made such a
Lease Deficit Disbursement under a Class C Letter of Credit for application in
accordance with the provisions of the applicable Series 2013-1 Reimbursement
Agreement an amount equal to the lesser of (x) the unreimbursed amount of such
Series 2013-1 Letter of Credit Provider’s Lease Deficit Disbursement under a
Class C Letter of Credit and (y) such Series 2013-1 Letter of Credit Provider’s
Class C Pro Rata Share of the amount of the Series 2013-1 Past Due Rent Payment
remaining after any payment pursuant to clauses (i) through (iii) above



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
35

 




--------------------------------------------------------------------------------




(v)    if the occurrence of such Series 2013-1 Lease Payment Deficit resulted in
a withdrawal being made from the Class C Cash Collateral Account, deposit in the
Class C Cash Collateral Account an amount equal to the lesser of (x) the amount
of the Series 2013-1 Past Due Rent Payment remaining after any payment pursuant
to clause (i) through (iv) above and (y) the amount withdrawn from the Class C
Cash Collateral Account on account of such Series 2013-1 Lease Payment Deficit;
(vi)    if the occurrence of such Series 2013-1 Lease Payment Deficit resulted
in a withdrawal being made from the Class C Reserve Account pursuant to Section
2.3(d), deposit in the Class C Reserve Account an amount equal to the lesser of
(x) the amount of the Series 2013-1 Past Due Rent Payment remaining after any
payments pursuant to clauses (i) through (v) above and (y) the excess, if any,
of the Class C Required Reserve Account Amount over the Class C Available
Reserve Account Amount on such day;
(vii)    allocate to the Series 2013-1 Accrued Interest Account the amount, if
any, by which the Series 2013-1 Lease Interest Payment Deficit, if any, relating
to such Series 2013-1 Lease Payment Deficit exceeds the amount of the Series
2013-1 Past Due Rent Payment applied pursuant to clauses (i) through (vi) above;
and
(viii)    treat the remaining amount of the Series 2013-1 Past Due Rent Payment
as Principal Collections allocated to the Series 2013-1 Notes in accordance with
Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.
Section 2.3.    Payments to Noteholders. On each Determination Date, as provided
below, the Administrator shall instruct the Paying Agent in writing pursuant to
the Administration Agreement to withdraw, and on the following Distribution Date
the Paying Agent, acting in accordance with such instructions, shall withdraw
the amounts required to be withdrawn from the Collection Account pursuant to
Section 2.3(a) below in respect of all funds available from Interest Collections
processed since the preceding Distribution Date and allocated to the holders of
the Series 2013-1 Notes.
(a)    Note Interest with Respect to the Series 2013-1 Notes. On each
Determination Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 2.4 from the Series 2013-1 Accrued
Interest Account to the extent funds are anticipated to be available from
Interest Collections allocable to the Series 2013-1 Notes processed from but not
including the preceding Distribution Date through the succeeding Distribution
Date in respect of (i) an amount equal to the Class A Monthly Interest for the
Series 2013-1 Interest Period ending on the day preceding the related
Distribution Date, (ii) an amount equal to the amount of any unpaid Class A
Shortfall as of the preceding Distribution Date (together with any accrued
interest on such Class A Shortfall), (iii) an amount equal to the Class B
Monthly Interest for the Series 2013-1 Interest Period ending on the day
preceding the related Distribution Date (iv) an amount equal to the amount of
any unpaid Class B Shortfall as of the preceding Distribution Date (together
with any accrued interest on such Class B Shortfall), (v) an amount equal to the
Class C Monthly Interest for the



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
36

 




--------------------------------------------------------------------------------




Series 2013-1 Interest Period ending on the day preceding the related
Distribution Date and (vi) an amount equal to the amount of any unpaid Class C
Shortfall as of the preceding Distribution Date (together with any accrued
interest on such Class C Shortfall). On the following Distribution Date, the
Trustee shall withdraw the amounts described in the first sentence of this
Section 2.3(a) from the Series 2013-1 Accrued Interest Account and deposit such
amounts in the Series 2013-1 Distribution Account.
(b)    Lease Payment Deficit Notice. On or before 3:00 p.m. (New York City time)
on the Business Day immediately preceding each Distribution Date, the
Administrator shall notify the Trustee of the amount of any Series 2013-1 Lease
Payment Deficit, such notification to be in the form of Exhibit F (each a “Lease
Payment Deficit Notice”).
(c)    Draws on Series 2013-1 Letters of Credit For Series 2013-1 Lease Interest
Payment Deficits. If the Administrator determines on the Business Day
immediately preceding any Distribution Date that on such Distribution Date there
will exist a Series 2013-1 Lease Interest Payment Deficit, the Administrator
shall:
(iii)    on or prior to 3:00 p.m. (New York City time) on such Business Day,
instruct the Trustee in writing to draw on the Class A/B Letters of Credit, if
any, and, the Trustee shall, by 5:00 p.m. (New York City time) on such Business
Day draw an amount as set forth in such notice equal to (I) so long as any Class
A Notes or any Class B Notes remain outstanding, the least of (x) the excess, if
any, of such Series 2013-1 Lease Interest Payment Deficit over the sum of (1)
the amounts described in clauses (vi) and (v) of Section 2.3(a) above and (2)
during the Series 2013-1 Rapid Amortization Period, the product of the Class C
Percentage and the Series 2013-1 Trustee’s Fees for such Distribution Date, (y)
the excess, if any, of (A) the sum of (1) the amounts described in clauses (i)
through (iv) of Section 2.3(a) above for such Distribution Date and (2) during
the Series 2013-1 Rapid Amortization Period, the product of the Class A/B
Percentage and the Series 2013-1 Trustee’s Fees for such Distribution Date, over
(B) the amounts available from the Series 2013-1 Accrued Interest Account and
(z) the Class A/B Letter of Credit Liquidity Amount or (II) if no Class A Notes
or Class B Notes remain outstanding, the least of (x) such Series 2013-1 Lease
Interest Payment Deficit, (y) the excess, if any, of (A) the sum of (1) the
amounts described in clauses (i) through (vi) of Section 2.3(a) above for such
Distribution Date and (2) during the Series 2013-1 Rapid Amortization Period,
the Series 2013-1 Trustee’s Fees for such Distribution Date, over (B) the
amounts available from the Series 2013-1 Accrued Interest Account and (z) the
Class A/B Letter of Credit Liquidity Amount, in either case, on the Class A/B
Letter of Credit by presenting to each Series 2013-1 Letter of Credit Provider
with respect to a Class A/B Letter of Credit a draft accompanied by a
Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2013-1 Distribution Account on such
date; provided, however, that if the Class A/B Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Class A/B Cash
Collateral Account and deposit in the Series 2013-1 Distribution Account an
amount equal to the lesser of (x) the Class A/B Cash Collateral Percentage on
such date of the least of the amounts described in clauses (I)(x), (y) and (z)
above or clauses (II)(x), (y) and (z) above, as applicable, and (y) the Class
A/B Available Cash Collateral Account



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
37

 




--------------------------------------------------------------------------------




Amount on such date and draw an amount equal to the remainder of such amount on
the Class A/B Letters of Credit; and
(iv)    on or prior to 3:00 p.m. (New York City time) on such Business Day,
instruct the Trustee in writing to draw on the Class C Letters of Credit, if
any, and, the Trustee shall, by 5:00 p.m. (New York City time) on such Business
Day draw an amount as set forth in such notice equal to the least of (x) such
Series 2013-1 Lease Interest Payment Deficit, (y) the excess, if any, of (A) the
sum of (1) the amounts described in clauses (v) and (vi) of Section 2.3(a) above
for such Distribution Date and (2) during the Series 2013-1 Rapid Amortization
Period, the product of the Class C Percentage and the Series 2013-1 Trustee’s
Fees for such Distribution Date, over (B) the excess of (1) the sum of (X) the
amounts available from the Series 2013-1 Accrued Interest Account and (Y) the
amount drawn on the Class A/B Letters of Credit (and/or withdrawn from the Class
A/B Cash Collateral Account) pursuant to Section 2.3(c)(i) above over (2) the
sum of (X) the amounts described in clauses (i) through (iv) of Section 2.3(a)
above for such Distribution Date and (Y) during the Series 2013-1 Rapid
Amortization Period, the product of the Class A/B Percentage and the Series
2013-1 Trustee’s Fees for such Distribution Date and (z) the Class C Letter of
Credit Liquidity Amount on the Class C Letters of Credit by presenting to each
Series 2013-1 Letter of Credit Provider with respect to a Class C Letter of
Credit a draft accompanied by a Certificate of Lease Deficit Demand and shall
cause the Lease Deficit Disbursements to be deposited in the Series 2013-1
Distribution Account on such date; provided, however, that if the Class C Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Class C Cash Collateral Account and deposit in the Series 2013-1
Distribution Account an amount equal to the lesser of (x) the Class C Cash
Collateral Percentage on such date of the least of the amounts described in
clauses (x), (y) and (z) above and (y) the Class C Available Cash Collateral
Account Amount on such date and draw an amount equal to the remainder of such
amount on the Class C Letters of Credit.
(d)    Withdrawals from Series 2013-1 Reserve Accounts. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2013-1 Accrued Interest Account plus the amount, if any, to be drawn under the
Series 2013-1 Letters of Credit and/or withdrawn from the Series 2013-1 Cash
Collateral Accounts pursuant to Section 2.3(c) are insufficient to pay the sum
of (A) the amounts described in clauses (i) through (vi) of Section 2.3(a) above
on such Distribution Date and (B) during the Series 2013-1 Rapid Amortization
Period, the Series 2013-1 Trustee’s Fees for such Distribution Date, the
Administrator shall:
(i)     instruct the Trustee in writing to withdraw from the Class A/B Reserve
Account and deposit in the Series 2013-1 Distribution Account on such
Distribution Date an amount equal to the lesser of (x) the Class A/B Available
Reserve Account Amount and (y) the excess of (A) either (I) so long as any Class
A Notes or any Class B Notes remain outstanding, the sum of (1) the amounts
described in clauses (i) through (iv) of Section 2.3(a) above with respect to
such Distribution Date and (2) during the Series 2013-1 Rapid Amortization
Period, the product of the Class A/B Percentage and the Series 2013-1 Trustee’s
Fees for such Distribution Date or (II) if no Class A Notes or Class B Notes
remain outstanding, the sum of (1) the amounts described in clauses (i) through
(vi) of Section 2.3



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
38

 




--------------------------------------------------------------------------------




(a) above with respect to such Distribution Date and (2) during the Series
2013-1 Rapid Amortization Period, the Series 2013-1 Trustee’s Fees for such
Distribution Date over (B) the sum of (1) the amounts available from the Series
2013-1 Accrued Interest Account and (2) the amount drawn on the Class A/B
Letters of Credit and/or withdrawn from the Class A/B Cash Collateral Account
with respect to such Distribution Date in accordance with Section 2.3(c)(i)
above. The Trustee shall withdraw such amount from the Class A/B Reserve Account
and deposit such amount in the Series 2013-1 Distribution Account; and
(i)    instruct the Trustee in writing to withdraw from the Class C Reserve
Account and deposit in the Series 2013-1 Distribution Account on such
Distribution Date an amount equal to the lesser of (x) the Class C Available
Reserve Account Amount and (y) the excess of (A) the sum of (1) the amounts
described in clauses (v) and (vi) of Section 2.3(a) above with respect to such
Distribution Date and (2) during the Series 2013-1 Rapid Amortization Period,
the product of the Class C Percentage and the Series 2013-1 Trustee’s Fees for
such Distribution Date over (B) the excess with respect to such Distribution
Date of (1) the sum of (W) the amounts available from the Series 2013-1 Accrued
Interest Account, (X) the amount drawn on the Class A/B Letters of Credit
(and/or withdrawn from the Class A/B Cash Collateral Account) in accordance with
Section 2.3(c)(i) above, (Y) the amount drawn on the Class C Letters of Credit
(and/or withdrawn from the Class C Cash Collateral Account) in accordance with
Section 2.3(c)(ii) above and (Z) the amount withdrawn from the Class A/B Reserve
Account in accordance with Section 2.3(d)(i) over (2) the sum of (X) the amounts
described in clauses (i) through (iv) of Section 2.3(a) above for such
Distribution Date and (Y) during the Series 2013-1 Rapid Amortization Period,
the product of the Class A/B Percentage and the Series 2013-1 Trustee’s Fees for
such Distribution Date. The Trustee shall withdraw such amount from the Class C
Reserve Account and deposit such amount in the Series 2013-1 Distribution
Account.
(e)     [RESERVED]
(f)    Balance. On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 2.4), if any, of the amounts
available from the Series 2013-1 Accrued Interest Account and the Series 2013-1
Distribution Account, plus the amount, if any, drawn under the Series 2013-1
Letters of Credit and/or withdrawn from the Series 2013-1 Cash Collateral
Accounts pursuant to Section 2.3(c) plus the amount, if any, withdrawn from the
Series 2013-1 Reserve Accounts pursuant to Section 2.3(d) as follows:
(i)    on each Distribution Date during the Series 2013-1 Revolving Period or
the Series 2013-1 Controlled Amortization Period, (1) first, to the
Administrator, an amount equal to the Series 2013-1 Percentage as of the
beginning of the Series 2013-1 Interest Period ending on the day preceding such
Distribution Date of the portion of the Monthly Administration Fee payable by
ABRCF (as specified in clause (iii) of the definition thereof) for such Series
2013-1 Interest Period, (2) second, to the Trustee, an amount equal to the
Series 2013-1 Percentage as of the beginning of such Series 2013-1 Interest
Period of the



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
39

 




--------------------------------------------------------------------------------




fees owing to the Trustee under the Indenture for such Series 2013-1 Interest
Period, (3) third to pay any Carrying Charges (other than Carrying Charges
provided for above) to the Persons to whom such amounts are owed, an amount
equal to the Series 2013-1 Percentage as of the beginning of such Series 2013-1
Interest Period of such Carrying Charges (other than Carrying Charges provided
for above) for such Series 2013-1 Interest Period and (4) fourth, the balance,
if any (“Excess Collections”), shall be withdrawn by the Paying Agent from the
Series 2013-1 Collection Account and deposited in the Series 2013-1 Excess
Collection Account; and
(ii)    on each Distribution Date during the Series 2013-1 Rapid Amortization
Period, (1) first, to the Trustee, an amount equal to the Series 2013-1
Percentage as of the beginning of such Series 2013-1 Interest Period ending on
the day preceding such Distribution Date of the fees owing to the Trustee under
the Indenture for such Series 2013-1 Interest Period, (2) second, to the
Administrator, an amount equal to the Series 2013-1 Percentage as of the
beginning of such Series 2013-1 Interest Period of the portion of the Monthly
Administration Fee (as specified in clause (iii) of the definition thereof)
payable by ABRCF for such Series 2013-1 Interest Period, (3) third, to pay any
Carrying Charges (other than Carrying Charges provided for above) to the Persons
to whom such amounts are owed, an amount equal to the Series 2013-1 Percentage
as of the beginning of such Series 2013-1 Interest Period of such Carrying
Charges (other than Carrying Charges provided for above) for such Series 2013-1
Interest Period and (4) fourth, so long as the Series 2013-1 Invested Amount is
greater than the Monthly Total Principal Allocations for the Related Month, an
amount equal to the excess of the Series 2013-1 Invested Amount over the Monthly
Total Principal Allocations for the Related Month shall be treated as Principal
Collections.
(g)    Shortfalls. %4. If the amounts described in Section 2.3 are insufficient
to pay the Class A Monthly Interest on any Distribution Date, payments of
interest to the Class A Noteholders will be reduced on a pro rata basis by the
amount of such deficiency. The aggregate amount, if any, of such deficiency on
any Distribution Date, together with the aggregate unpaid amount of any such
deficiencies with respect to all prior Distribution Dates, shall be referred to
as the “Class A Shortfall”. Interest shall accrue on the Class A Shortfall at
the Class A Note Rate.
(i)    If the amounts described in Section 2.3 are insufficient to pay the
amounts described in clauses (i) and (ii) of Section 2.3(a) and the Class B
Monthly Interest on any Distribution Date, payments of interest to the Class B
Noteholders will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Distribution
Date (which deficiency on any Distribution Date shall not exceed the Class B
Monthly Interest for the Series 2013-1 Interest Period ended on the day
preceding such Distribution Date), together with the aggregate unpaid amount of
any such deficiencies with respect to all prior Distribution Dates, shall be
referred to as the “Class B Shortfall”. Interest shall accrue on the Class B
Shortfall at the Class B Note Rate.
(ii)    If the amounts described in Section 2.3 are insufficient to pay the
amounts described in clauses (i) through (iv) of Section 2.3(a) and the Class C
Monthly Interest on any Distribution Date, payments of interest to the Class C
Noteholders will be reduced on a pro rata



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
40

 




--------------------------------------------------------------------------------




basis by the amount of such deficiency. The aggregate amount, if any, of such
deficiency on any Distribution Date (which deficiency on any Distribution Date
shall not exceed the Class C Monthly Interest for the Series 2013-1 Interest
Period ended on the day preceding such Distribution Date), together with the
aggregate unpaid amount of any such deficiencies with respect to all prior
Distribution Dates, shall be referred to as the “Class C Shortfall”. Interest
shall accrue on the Class C Shortfall at the Class C Note Rate.
Section 2.4.    Payment of Note Interest. %3. On each Distribution Date, subject
to Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay the following amounts in the following
order of priority from amounts deposited into the Series 2013-1 Distribution
Account pursuant to Section 2.3:
(i)    first, to the Class A Noteholders, the amounts due to the Class A
Noteholders described in Sections 2.3(a)(i) and (ii);
(ii)    second, to the Class B Noteholders, the amounts due to the Class B
Noteholders described in Sections 2.3(a)(iii) and (iv) and
(iii)    third, to the Class C Noteholders, the amounts due to the Class C
Noteholders described in Sections 2.3(a)(v) and (vi).
Section 2.5.    Payment of Note Principal. %3. Monthly Payments During
Controlled Amortization Period or Rapid Amortization Period. On each
Determination Date, commencing on the second Determination Date during the
Series 2013-1 Controlled Amortization Period or the first Determination Date
after the commencement of the Series 2013-1 Rapid Amortization Period, the
Administrator shall instruct the Trustee and the Paying Agent in writing
pursuant to the Administration Agreement and in accordance with this Section 2.5
as to (1) the amount allocated to the Series 2013-1 Notes during the Related
Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as the case may be,
(2) any amounts to be drawn on the Series 2013-1 Demand Notes and/or on the
Series 2013-1 Letters of Credit (or withdrawn from the Series 2013-1 Cash
Collateral Accounts) pursuant to this Section 2.5 and (3) any amounts to be
withdrawn from the Series 2013-1 Reserve Accounts pursuant to this Section 2.5
and deposited into the Series 2013-1 Distribution Account. On the Distribution
Date following each such Determination Date, the Trustee shall withdraw the
amount allocated to the Series 2013-1 Notes during the Related Month pursuant to
Section 2.2(b)(ii), (c)(ii) or (d)(ii), as the case may be, from the Series
2013-1 Collection Account and deposit such amount in the Series 2013-1
Distribution Account, to be paid to the holders of the Series 2013-1 Notes.
(a)    Principal Draws on Series 2013-1 Letters of Credit. If the Administrator
determines on the Business Day immediately preceding any Distribution Date
during the Series 2013-1 Rapid Amortization Period that on such Distribution
Date there will exist a Series 2013-1 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to:
(i)    so long as any Class A Notes or any Class B Notes remain outstanding,
draw on the Class A/B Letters of Credit, if any, as provided below. Upon receipt
of a notice by the Trustee from the Administrator in respect of a Series 2013-1
Lease Principal Payment



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
41

 




--------------------------------------------------------------------------------




Deficit on or prior to 3:00 p.m. (New York City time) on the Business Day
immediately preceding a Distribution Date, the Trustee shall, by 5:00 p.m. (New
York City time) on such Business Day draw an amount as set forth in such notice
equal to the least of (x) such Series 2013-1 Lease Principal Payment Deficit,
(y) the Class A/B Principal Deficit Amount for such Distribution Date and (z)
the Class A/B Letter of Credit Liquidity Amount on the Class A/B Letters of
Credit by presenting to each Series 2013-1 Letter of Credit Provider with
respect to a Class A/B Letter of Credit a draft accompanied by a Certificate of
Lease Deficit Demand and shall cause the Lease Deficit Disbursements to be
deposited in the Series 2013-1 Distribution Account on such date; provided,
however, that if the Class A/B Cash Collateral Account has been established and
funded, the Trustee shall withdraw from the Class A/B Cash Collateral Account
and deposit in the Series 2013-1 Distribution Account an amount equal to the
lesser of (x) the Class A/B Cash Collateral Percentage for such date of the
lesser of the Series 2013-1 Lease Principal Payment Deficit and the Class A/B
Principal Deficit Amount for such Distribution Date and (y) the Class A/B
Available Cash Collateral Account Amount on such date and draw an amount equal
to the remainder of such amount on the Class A/B Letters of Credit.
Notwithstanding any of the preceding to the contrary, during the period after
the date of the filing by any of the Lessees of a petition for relief under
Chapter 11 of the Bankruptcy Code until the date on which each of the Lessees
shall have resumed making all payments of the portion of Monthly Base Rent
relating to Loan Interest required to be made under the AESOP I Operating Lease,
the Administrator shall only instruct the Trustee to draw on the Class A/B
Letters of Credit (or withdraw from the Class A/B Cash Collateral Account, if
applicable) pursuant to this Section 2.5(b)(i), and if such instruction from the
Administrator references this Section 2.5(b)(i),the Trustee shall only draw (or
withdraw), an amount equal to the lesser of (x) the amount determined as
provided in the preceding sentence and (y) the excess, if any, of (A) the Class
A/B Liquidity Amount on such date over (B) the Class A/B Required Liquidity
Amount on such date; and
(ii)    if, after giving effect to any payments to be made on such Distribution
Date, the Class A Notes and the Class B Notes will have been paid in full, draw
on the Class A/B Letters of Credit, if any, as provided below. Upon receipt of a
notice by the Trustee from the Administrator in respect of a Series 2013-1 Lease
Principal Payment Deficit on or prior to 3:00 p.m. (New York City time) on the
Business Day immediately preceding a Distribution Date, the Trustee shall, by
5:00 p.m. (New York City time) on such Business Day draw an amount as set forth
in such notice equal to the least of (x) the excess of (A) such Series 2013-1
Lease Principal Payment Deficit over (B) the amount, if any, to be drawn on the
Class A/B Letters of Credit and/or withdrawn from the Class A/B Cash Collateral
Account on such Distribution Date in accordance with Section 2.5(b)(i), (y) the
Class C Principal Deficit Amount for such Distribution Date and (z) the Class
A/B Letter of Credit Liquidity Amount (after giving effect to any draws the
Class A/B Letters of Credit and/or withdrawals from the Class A/B Cash
Collateral Account on such Distribution Date in accordance with Section
2.5(b)(i)) on the Class A/B Letters of Credit by presenting to each Series
2013-1 Letter of Credit Provider with respect to a Class A/B Letter of Credit a
draft accompanied by a Certificate of Lease Deficit Demand and shall cause the
Lease Deficit Disbursements to be deposited in the Series 2013-1 Distribution
Account on such date; provided, however, that if the Class A/B Cash Collateral
Account has been established and funded, the Trustee



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
42

 




--------------------------------------------------------------------------------




shall withdraw from the Class A/B Cash Collateral Account and deposit in the
Series 2013-1 Distribution Account an amount equal to the lesser of (x) the
Class A/B Cash Collateral Percentage for such date of the lesser of (A) the
excess of (1) the Series 2013-1 Lease Principal Payment Deficit over (2) the
amount, if any, to be drawn on the Class A/B Letters of Credit and/or withdrawn
from the Class A/B Cash Collateral Account on such Distribution Date in
accordance with Section 2.5(b)(i) and (B) the Class C Principal Deficit Amount
for such Distribution Date and (y) the Class A/B Available Cash Collateral
Account Amount on such date (after giving effect to any withdrawals from the
Class A/B Cash Collateral Account on such Distribution Date in accordance with
Section 2.5(b)(i)) and draw an amount equal to the remainder of such amount on
the Class A/B Letters of Credit.
(iii)    if, after giving effect to any payments to be made on such Distribution
Date, the Class A Notes and the Class B Notes will have been paid in full, draw
on the Class C Letters of Credit, if any, as provided below. Upon receipt of a
notice by the Trustee from the Administrator in respect of a Series 2013-1 Lease
Principal Payment Deficit on or prior to 3:00 p.m. (New York City time) on the
Business Day immediately preceding a Distribution Date, the Trustee shall, by
5:00 p.m. (New York City time) on such Business Day draw an amount as set forth
in such notice equal to the least of (x) the excess of (A) such Series 2013-1
Lease Principal Payment Deficit over (B) the amount, if any, to be drawn on the
Class A/B Letters of Credit and/or withdrawn from the Class A/B Cash Collateral
Account on such Distribution Date in accordance with Section 2.5(b)(i) and/or
(ii), (y) the Class C Principal Deficit Amount for such Distribution Date and
(z) the Class C Letter of Credit Liquidity Amount on the Class C Letters of
Credit by presenting to each Series 2013-1 Letter of Credit Provider with
respect to a Class C Letter of Credit a draft accompanied by a Certificate of
Lease Deficit Demand and shall cause the Lease Deficit Disbursements to be
deposited in the Series 2013-1 Distribution Account on such date; provided,
however, that if the Class C Cash Collateral Account has been established and
funded, the Trustee shall withdraw from the Class C Cash Collateral Account and
deposit in the Series 2013-1 Distribution Account an amount equal to the lesser
of (x) the Class C Cash Collateral Percentage for such date of the lesser of (A)
the excess of (1) the Series 2013-1 Lease Principal Payment Deficit over (2) the
amount, if any, to be drawn on the Class A/B Letters of Credit and/or withdrawn
from the Class A/B Cash Collateral Account on such Distribution Date in
accordance with Section 2.5(b)(i) and/or (ii) and (B) the Class C Principal
Deficit Amount for such Distribution Date and (y) the Class C Available Cash
Collateral Account Amount on such date and draw an amount equal to the remainder
of such amount on the Class C Letters of Credit. Notwithstanding any of the
preceding to the contrary, during the period after the date of the filing by any
of the Lessees of a petition for relief under Chapter 11 of the Bankruptcy Code
until the date on which each of the Lessees shall have resumed making all
payments of the portion of Monthly Base Rent relating to Loan Interest required
to be made under the AESOP I Operating Lease, the Administrator shall only
instruct the Trustee to draw on the Class C Letters of Credit (or withdraw from
the Class C Cash Collateral Account, if applicable) pursuant to this Section
2.5(b)(iii), and if such instruction from the Administrator references this
Section 2.5(b)(iii), the Trustee shall only draw (or withdraw), an amount equal
to the lesser of (x) the amount determined as provided in the preceding



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
43

 




--------------------------------------------------------------------------------




sentence and (y) the excess, if any, of (A) the Class C Liquidity Amount on such
date over (B) the Class C Required Liquidity Amount on such date.
(b)    Final Distribution Date. Each of the entire Class A Invested Amount, the
entire Class B Invested Amount and the entire Class C Invested Amount shall be
due and payable on the Series 2013-1 Final Distribution Date. In connection
therewith:
(ii)    Demand Note Draw. If the amount to be deposited in the Series 2013-1
Distribution Account in accordance with Section 2.5(a) together with any amounts
to be deposited therein in accordance with Section 2.5(b) on the Series 2013-1
Final Distribution Date is less than the Series 2013-1 Invested Amount and there
are any Series 2013-1 Letters of Credit on such date, then, prior to 10:00 a.m.
(New York City time) on the second Business Day prior to the Series 2013-1 Final
Distribution Date, the Administrator shall instruct the Trustee in writing to
make a demand (a “Demand Notice”) substantially in the form attached hereto as
Exhibit G on the Demand Note Issuers for payment under the Series 2013-1 Demand
Notes in an amount equal to the lesser of (i) such insufficiency and (ii) the
sum of the Class A/B Letter of Credit Amount and the Class C Letter of Credit
Amount. The Trustee shall, prior to 12:00 noon (New York City time) on the
second Business Day preceding such Series 2013-1 Final Distribution Date deliver
such Demand Notice to the Demand Note Issuers; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to a Demand Note Issuer shall have occurred and be continuing, the
Trustee shall not be required to deliver such Demand Notice to such Demand Note
Issuer. The Trustee shall cause the proceeds of any demand on the Series 2013-1
Demand Notes to be deposited into the Series 2013-1 Distribution Account.
(iii)    Letter of Credit Draw. In the event that either (x) on or prior to
10:00 a.m. (New York City time) on the Business Day immediately preceding the
Series 2013-1 Final Distribution Date a Demand Notice has been transmitted by
the Trustee to the Demand Note Issuers pursuant to clause (i) of this Section
2.5(c) and any Demand Note Issuer shall have failed to pay to the Trustee or
deposit into the Series 2013-1 Distribution Account the amount specified in such
Demand Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to one or more of the Demand Note Issuers, the Trustee shall not have
delivered such Demand Notice to any Demand Note Issuer on the second Business
Day preceding the Series 2013-1 Final Distribution Date, then, in the case of
(x) or (y) the Trustee shall:
(1)    draw on the Class A/B Letters of Credit by 12:00 noon (New York City
time) on such Business Day an amount equal to the lesser of (a) the amount that
the Demand Note Issuers so failed to pay under the Series 2013-1 Demand Notes
(or, the amount that the Trustee failed to demand for payment thereunder) and
(b) the Class A/B Letter of Credit Amount on such Business Day by presenting to
each Series 2013-1 Letter of Credit Provider of a Class A/B Letter of Credit a
draft accompanied by a Certificate of Unpaid Demand Note Demand; provided,
however,



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
44

 




--------------------------------------------------------------------------------




that if the Class A/B Cash Collateral Account has been established and funded,
the Trustee shall withdraw from the Class A/B Cash Collateral Account and
deposit in the Series 2013-1 Distribution Account an amount equal to the lesser
of (x) the Class A/B Cash Collateral Percentage on such Business Day of the
amount that the Demand Note Issuers so failed to pay under the Series 2013-1
Demand Notes (or, the amount that the Trustee failed to demand for payment
thereunder) and (y) the Class A/B Available Cash Collateral Account Amount on
such Business Day and draw an amount equal to the remainder of the amount that
the Demand Note Issuers failed to pay under the Series 2013-1 Demand Notes (or,
the amount that the Trustee failed to demand for payment thereunder) on the
Class A/B Letters of Credit. The Trustee shall deposit, or cause the deposit of,
the proceeds of any draw on the Class A/B Letters of Credit and the proceeds of
any withdrawal from the Class A/B Cash Collateral Account to be deposited in the
Series 2013-1 Distribution Account; and
(2)    draw on the Class C Letters of Credit by 12:00 noon (New York City time)
on such Business Day an amount equal to the lesser of (a) the excess of (x) the
amount that the Demand Note Issuers so failed to pay under the Series 2013-1
Demand Notes (or, the amount that the Trustee failed to demand for payment
thereunder) over (y) the amount drawn on the Class A/B Letters of Credit and/or
withdrawn from the Class A/B Cash Collateral Account on such Business Day in
accordance with Section 2.5(c)(ii)(1) and (b) the Class C Letter of Credit
Amount on such Business Day by presenting to each Series 2013-1 Letter of Credit
Provider of a Class C Letter of Credit a draft accompanied by a Certificate of
Unpaid Demand Note Demand; provided, however, that if the Class C Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Class C Cash Collateral Account and deposit in the Series 2013-1
Distribution Account an amount equal to the lesser of (x) the Class C Cash
Collateral Percentage on such Business Day of the excess of (A) the amount that
the Demand Note Issuers so failed to pay under the Series 2013-1 Demand Notes
(or, the amount that the Trustee failed to demand for payment thereunder) over
(B) the amount drawn on the Class A/B Letters of Credit and/or withdrawn from
the Class A/B Cash Collateral Account on such Business Day in accordance with
Section 2.5(c)(ii)(1) and (y) the Class C Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
excess of (A) the amount that the Demand Note Issuers so failed to pay under the
Series 2013-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) over (B) the amount drawn on the Class A/B Letters of Credit
and/or withdrawn from the Class A/B Cash Collateral Account on such Business Day
in accordance with Section 2.5(c)(ii)(1) on the Class C Letters of Credit. The
Trustee shall deposit, or cause the deposit of, the proceeds of any draw on the
Class C Letters of Credit and the proceeds of any withdrawal from the Class C
Cash Collateral Account to be deposited in the Series 2013-1 Distribution
Account.
(iv)    Reserve Account Withdrawal. If, after giving effect to the deposit into
the Series 2013-1 Distribution Account of the amount to be deposited in
accordance with Section 2.5(a) and the amounts described in clauses (i) and (ii)
of this Section 2.5(c), the amount to



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
45

 




--------------------------------------------------------------------------------




be deposited in the Series 2013-1 Distribution Account with respect to the
Series 2013-1 Final Distribution Date is or will be less than the Series 2013-1
Invested Amount, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to such Series 2013-1 Final Distribution Date, the
Administrator shall instruct the Trustee in writing to withdraw (x) first, from
the Class A/B Reserve Account, an amount equal to the lesser of the Class A/B
Available Reserve Account Amount and such remaining insufficiency and (y)
second, from the Class C Reserve Account, an amount equal to the lesser of the
Class C Available Reserve Account Amount and such remaining insufficiency (after
giving effect to any withdrawal from the Class A/B Reserve Account) and, in each
case, deposit it in the Series 2013-1 Distribution Account on such Series 2013-1
Final Distribution Date.
(c)    Class A/B Principal Deficit Amount. On each Distribution Date, other than
the Series 2013-1 Final Distribution Date, on which the Class A/B Principal
Deficit Amount is greater than zero, amounts shall be transferred to the Series
2013-1 Distribution Account as follows:
(i)    Demand Note Draw. If on any Determination Date, the Administrator
determines that the Class A/B Principal Deficit Amount with respect to the next
succeeding Distribution Date will be greater than zero and there are any Class
A/B Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on
the second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing to deliver a Demand Notice to the Demand Note
Issuers demanding payment of an amount equal to the lesser of (A) the Class A/B
Principal Deficit Amount and (B) the Class A/B Letter of Credit Amount. The
Trustee shall, prior to 12:00 noon (New York City time) on the second Business
Day preceding such Distribution Date, deliver such Demand Notice to the Demand
Note Issuers; provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to a Demand
Note Issuer shall have occurred and be continuing, the Trustee shall not be
required to deliver such Demand Notice to such Demand Note Issuer. The Trustee
shall cause the proceeds of any demand on the Series 2013-1 Demand Note to be
deposited into the Series 2013-1 Distribution Account.
(ii)    Class A/B Letter of Credit Draw. In the event that either (x) on or
prior to 10:00 a.m. (New York City time) on the Business Day prior to such
Distribution Date, any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2013-1 Distribution Account the amount
specified in such Demand Notice delivered pursuant to Section 2.5(d)(i) in whole
or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to any Demand
Note Issuer, the Trustee shall not have delivered such Demand Notice to any
Demand Note Issuer on the second Business Day preceding such Distribution Date,
then, in the case of (x) or (y) the Trustee shall on such Business Day draw on
the Class A/B Letters of Credit an amount equal to the lesser of (i) Class A/B
Letter of Credit Amount and (ii) the aggregate amount that the Demand Note
Issuers so failed to pay under the Series 2013-1 Demand Notes (or, the amount
that the Trustee failed to demand for payment thereunder) by presenting to each
Series 2013-1 Letter of Credit Provider of a Class A/B Letter of Credit a draft
accompanied by a Certificate



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
46

 




--------------------------------------------------------------------------------




of Unpaid Demand Note Demand; provided, however, that if the Class A/B Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Class A/B Cash Collateral Account and deposit in the Series 2013-1
Distribution Account an amount equal to the lesser of (x) the Class A/B Cash
Collateral Percentage on such Business Day of the aggregate amount that the
Demand Note Issuers so failed to pay under the Series 2013-1 Demand Notes (or,
the amount that the Trustee failed to demand for payment thereunder) and (y) the
Class A/B Available Cash Collateral Account Amount on such Business Day and draw
an amount equal to the remainder of the aggregate amount that the Demand Note
Issuers so failed to pay under the Series 2013-1 Demand Notes (or, the amount
that the Trustee failed to demand for payment thereunder) on the Class A/B
Letters of Credit. The Trustee shall deposit into, or cause the deposit of, the
proceeds of any draw on the Class A/B Letters of Credit and the proceeds of any
withdrawal from the Class A/B Cash Collateral Account to be deposited in the
Series 2013-1 Distribution Account.
(iii)    Class A/B Reserve Account Withdrawal. If the Class A/B Letter of Credit
Amount will be less than the Class A/B Principal Deficit Amount on any
Distribution Date, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, the Administrator shall instruct
the Trustee in writing to withdraw from the Class A/B Reserve Account, an amount
equal to the lesser of (x) the Class A/B Available Reserve Account Amount and
(y) the amount by which the Class A/B Principal Deficit Amount exceeds the
amounts to be deposited in the Series 2013-1 Distribution Account in accordance
with clauses (i) and (ii) of this Section 2.5(d) and deposit it in the Series
2013-1 Distribution Account on such Distribution Date.
(d)    Class C Principal Deficit Amount. On each Distribution Date, other than
the Series 2013-1 Final Distribution Date, on which the Class A Notes and Class
B Notes will have been paid in full and the Class C Principal Deficit Amount is
greater than zero, amounts shall be transferred to the Series 2013-1
Distribution Account as follows:
(iii)    Demand Note Draw. If on the Determination Date with respect to any such
Distribution Date, the Administrator determines that the Class C Principal
Deficit Amount with respect to the next succeeding Distribution Date will be
greater than zero and there are any Class A/B Letters of Credit or Class C
Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing to deliver a Demand Notice to the Demand Note
Issuers demanding payment of an amount equal to the lesser of (A) the Class C
Principal Deficit Amount and (B) the sum of (x) the Class A/B Letter of Credit
Amount and (y) the Class C Letter of Credit Amount. The Trustee shall, prior to
12:00 noon (New York City time) on the second Business Day preceding such
Distribution Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer. The Trustee shall cause the proceeds of any
demand on the Series 2013-1 Demand Note to be deposited into the Series 2013-1
Distribution Account.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
47

 




--------------------------------------------------------------------------------




(iv)    Class A/B Letter of Credit Draw. In the event that either (x) on or
prior to 10:00 a.m. (New York City time) on the Business Day prior to such
Distribution Date, any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2013-1 Distribution Account the amount
specified in such Demand Notice delivered pursuant to Section 2.5(e)(i) in whole
or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to any Demand
Note Issuer, the Trustee shall not have delivered such Demand Notice to any
Demand Note Issuer on the second Business Day preceding such Distribution Date,
then, in the case of (x) or (y) the Trustee shall on such Business Day draw on
the Class A/B Letters of Credit, if any, an amount equal to the lesser of
(i) Class A/B Letter of Credit Amount and (ii) the aggregate amount that the
Demand Note Issuers so failed to pay under the Series 2013-1 Demand Notes (or,
the amount that the Trustee failed to demand for payment thereunder) by
presenting to each Series 2013-1 Letter of Credit Provider of a Class A/B Letter
of Credit a draft accompanied by a Certificate of Unpaid Demand Note Demand;
provided, however, that if the Class A/B Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Class A/B Cash
Collateral Account and deposit in the Series 2013-1 Distribution Account an
amount equal to the lesser of (x) the Class A/B Cash Collateral Percentage on
such Business Day of the aggregate amount that the Demand Note Issuers so failed
to pay under the Series 2013-1 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (y) the Class A/B Available Cash
Collateral Account Amount on such Business Day and draw an amount equal to the
remainder of the aggregate amount that the Demand Note Issuers so failed to pay
under the Series 2013-1 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Class A/B Letters of Credit. The Trustee
shall deposit into, or cause the deposit of, the proceeds of any draw on the
Class A/B Letters of Credit and the proceeds of any withdrawal from the Class
A/B Cash Collateral Account to be deposited in the Series 2013-1 Distribution
Account.
(v)    Class A/B Reserve Account Withdrawal. If the amounts to be deposited in
the Series 2013-1 Distribution Account in accordance with Section 2.5(c)(i) and
(ii) will be less than the Class C Principal Deficit Amount on any Distribution
Date, then, prior to 12:00 noon (New York City time) on the second Business Day
prior to such Distribution Date, the Administrator shall instruct the Trustee in
writing to withdraw from the Class A/B Reserve Account, an amount equal to the
lesser of (x) the Class A/B Available Reserve Account Amount and (y) the amount
by which the Class C Principal Deficit Amount exceeds the amounts to be
deposited in the Series 2013-1 Distribution Account in accordance with clauses
(i) and (ii) of this Section 2.5(e) and deposit it in the Series 2013-1
Distribution Account on such Distribution Date.
(vi)    Class C Letter of Credit Draw. In the event that either (x) on or prior
to 10:00 a.m. (New York City time) on the Business Day prior to such
Distribution Date, any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2013-1 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
48

 




--------------------------------------------------------------------------------




with respect to any Demand Note Issuer, the Trustee shall not have delivered
such Demand Notice to any Demand Note Issuer on the second Business Day
preceding such Distribution Date, then, in the case of (x) or (y) the Trustee
shall on such Business Day draw on the Class C Letters of Credit, if any, an
amount equal to the lesser of (i) Class C Letter of Credit Amount and (ii) the
excess of (A) the aggregate amount that the Demand Note Issuers so failed to pay
under the Series 2013-1 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) over (B) the amount deposited into the Series
2013-1 Distribution Account in accordance with Section 2.5(e)(ii) and (iii)
above, by presenting to each Series 2013-1 Letter of Credit Provider of a Class
C Letter of Credit a draft accompanied by a Certificate of Unpaid Demand Note
Demand; provided, however, that if the Class C Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Class C Cash
Collateral Account and deposit in the Series 2013-1 Distribution Account an
amount equal to the lesser of (x) the Class C Cash Collateral Percentage on such
Business Day of the excess of (A) the aggregate amount that the Demand Note
Issuers so failed to pay under the Series 2013-1 Demand Notes (or, the amount
that the Trustee failed to demand for payment thereunder) over (B) the amount
deposited into the Series 2013-1 Distribution Account in accordance with Section
2.5(e)(ii) and (iii) above and (y) the Class C Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of such
excess on the Class C Letters of Credit. The Trustee shall deposit into, or
cause the deposit of, the proceeds of any draw on the Class C Letters of Credit
and the proceeds of any withdrawal from the Class C Cash Collateral Account to
be deposited in the Series 2013-1 Distribution Account.
(vii)    Class C Reserve Account Withdrawal. If the amounts to be deposited in
the Series 2013-1 Distribution Account in accordance with Section 2.5(e)(i)
through (iv) will be less than the Class C Principal Deficit Amount on any
Distribution Date, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, the Administrator shall instruct
the Trustee in writing to withdraw from the Class C Reserve Account, an amount
equal to the lesser of (x) the Class C Available Reserve Account Amount and (y)
the amount by which the Class C Principal Deficit Amount exceeds the amounts to
be deposited in the Series 2013-1 Distribution Account in accordance with
clauses (i) through (iv) of this Section 2.5(e) and deposit it in the Series
2013-1 Distribution Account on such Distribution Date.
(e)    Distributions. (i) Class A Notes. On each Distribution Date occurring on
or after the date a withdrawal is made from the Series 2013-1 Collection Account
pursuant to Section 2.5(a) or amounts are deposited in the Series 2013-1
Distribution Account pursuant to Section 2.5(b), (c), (d) or (e) the Paying
Agent shall, in accordance with Section 6.1 of the Base Indenture, pay pro rata
to each Class A Noteholder from the Series 2013-1 Distribution Account the
amount deposited therein pursuant to Section 2.5(a), (b), (c), (d) or (e), to
the extent necessary to pay the Class A Controlled Amortization Amount during
the Series 2013-1 Controlled Amortization Period or to the extent necessary to
pay the Class A Invested Amount during the Series 2013-1 Rapid Amortization
Period.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
49

 




--------------------------------------------------------------------------------




(ii)    Class B Notes. On each Distribution Date occurring on or after the date
a withdrawal is made from the Series 2013-1 Collection Account pursuant to
Section 2.5(a) or amounts are deposited in the Series 2013-1 Distribution
Account pursuant to Section 2.5(b), (c), (d) or (e) the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay pro rata to each Class B
Noteholder from the Series 2013-1 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c), (d) or (e) less the aggregate
amount applied to make the payments required pursuant to Section 2.5(f)(i), to
the extent necessary to pay the Class B Controlled Amortization Amount during
the Series 2013-1 Controlled Amortization Period or to the extent necessary to
pay the Class B Invested Amount during the Series 2013-1 Rapid Amortization
Period.
(iii)    Class C Notes. On each Distribution Date occurring on or after the date
a withdrawal is made from the Series 2013-1 Collection Account pursuant to
Section 2.5(a) or amounts are deposited in the Series 2013-1 Distribution
Account pursuant to Section 2.5(b), (c), (d) or (e) the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay pro rata to each Class C
Noteholder from the Series 2013-1 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c), (d) or (e) less the aggregate
amount applied to make the payments required pursuant to Section 2.5(f)(i) and
Section 2.5(f)(ii), to the extent necessary to pay the Class C Controlled
Amortization Amount during the Series 2013-1 Controlled Amortization Period or
to the extent necessary to pay the Class C Invested Amount during the Series
2013-1 Rapid Amortization Period.
Section 2.6.    Administrator’s Failure to Instruct the Trustee to Make a
Deposit or Payment. If the Administrator fails to give notice or instructions to
make any payment from or deposit into the Collection Account required to be
given by the Administrator, at the time specified in the Administration
Agreement or any other Related Document (including applicable grace periods),
the Trustee shall make such payment or deposit into or from the Collection
Account without such notice or instruction from the Administrator, provided that
the Administrator, upon request of the Trustee, promptly provides the Trustee
with all information necessary to allow the Trustee to make such a payment or
deposit. When any payment or deposit hereunder or under any other Related
Document is required to be made by the Trustee or the Paying Agent at or prior
to a specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.
Section 2.7.    Series 2013-1 Reserve Accounts. %3. Establishment of Class A/B
Reserve Account. ABRCF has established and shall maintain in the name of the
Series 2013-1 Agent for the benefit of the Series 2013-1 Noteholders, or cause
to be maintained, an account (the “Class A/B Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2013-1 Noteholders. The Class A/B Reserve Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Class A/B Reserve Account; provided that, if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB (low)” by DBRS or “Baa3” by Moody’s, then ABRCF shall,
within thirty (30) days of such reduction, establish a new Class A/B Reserve
Account with a new Qualified Institution. If the Class A/B Reserve



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
50

 




--------------------------------------------------------------------------------




Account is not maintained in accordance with the previous sentence, ABRCF shall
establish a new Class A/B Reserve Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Series 2013-1 Agent in writing to transfer all cash and investments
from the non‑qualifying Class A/B Reserve Account into the new Class A/B Reserve
Account. The Class A/B Reserve Account has initially been established with The
Bank of New York Mellon Trust Company, N.A.
(a)    Administration of the Class A/B Reserve Account. The Administrator may
instruct the institution maintaining the Class A/B Reserve Account to invest
funds on deposit in the Class A/B Reserve Account from time to time in Permitted
Investments; provided, however, that any such investment shall mature not later
than the Business Day prior to the Distribution Date following the date on which
such funds were received, unless any Permitted Investment held in the Class A/B
Reserve Account is held with the Paying Agent, then such investment may mature
on such Distribution Date and such funds shall be available for withdrawal on or
prior to such Distribution Date. All such Permitted Investments will be credited
to the Class A/B Reserve Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8‑106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Class A/B Reserve Account. ABRCF shall not direct the Trustee to dispose
of (or permit the disposal of) any Permitted Investments prior to the maturity
thereof to the extent such disposal would result in a loss of the purchase price
of such Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Class A/B Reserve Account shall remain
uninvested.
(b)    Earnings from Class A/B Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Class A/B
Reserve Account shall be deemed to be on deposit therein and available for
distribution.
(c)    Class A/B Reserve Account Constitutes Additional Collateral for Series
2013-1 Notes. In order to secure and provide for the repayment and payment of
the ABRCF Obligations with respect to the Series 2013-1 Notes, ABRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2013-1 Noteholders, all of
ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Class A/B Reserve Account, including
any security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Class A/B Reserve Account or the funds on deposit therein from
time to time; (iv) all investments made at any time and from time to time with
monies in the Class A/B Reserve Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (v) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Class A/B Reserve Account, the funds on deposit therein from



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
51

 




--------------------------------------------------------------------------------




time to time or the investments made with such funds; and (vi) all proceeds of
any and all of the foregoing, including, without limitation, cash (the items in
the foregoing clauses (i) through (vi) are referred to, collectively, as the
“Class A/B Reserve Account Collateral”). The Trustee shall possess all right,
title and interest in and to all funds on deposit from time to time in the Class
A/B Reserve Account and in all proceeds thereof, and shall be the only person
authorized to originate entitlement orders in respect of the Class A/B Reserve
Account. The Class A/B Reserve Account Collateral shall be under the sole
dominion and control of the Trustee for the benefit of the Series 2013-1
Noteholders. The Series 2013-1 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8‑102(a)(14) of the New York UCC) with
respect to the Class A/B Reserve Account; (ii) that its jurisdiction as
securities intermediary is New York; (iii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Class A/B Reserve Account shall be treated as a financial asset (as defined
in Section 8‑102(a)(9) of the New York UCC) and (iv) to comply with any
entitlement order (as defined in Section 8‑102(a)(8) of the New York UCC) issued
by the Trustee.
(d)    Class A/B Reserve Account Surplus. In the event that the Class A/B
Reserve Account Surplus on any Distribution Date, after giving effect to all
withdrawals from the Class A/B Reserve Account, is greater than zero, if no
Series 2013-1 Enhancement Deficiency or AESOP I Operating Lease Vehicle
Deficiency would result therefrom or exist thereafter, the Trustee, acting in
accordance with the written instructions of the Administrator pursuant to the
Administration Agreement, shall withdraw from the Class A/B Reserve Account an
amount equal to the Class A/B Reserve Account Surplus and shall (i) transfer an
amount equal to the excess, if any, of the Class C Required Liquidity Amount as
of such date over the Class C Liquidity Amount as of such date to the Class C
Reserve Account and (ii) pay any remaining Class A/B Reserve Account Surplus to
ABRCF.
(e)    Termination of Class A/B Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2013-1 Noteholders and payable from
the Class A/B Reserve Account as provided herein, shall withdraw from the Class
A/B Reserve Account all amounts on deposit therein for payment to ABRCF.
(f)    Establishment of Class C Reserve Account. ABRCF shall establish and
maintain in the name of the Series 2013-1 Agent for the benefit of the Class C
Noteholders, or cause to be established and maintained, an account (the “Class C
Reserve Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Class C Noteholders. The Class
C Reserve Account shall be maintained (i) with a Qualified Institution, or (ii)
as a segregated trust account with the corporate trust department of a
depository institution or trust company having corporate trust powers and acting
as trustee for funds deposited in the Class C Reserve Account; provided that, if
at any time such Qualified Institution is no longer a Qualified Institution or
the credit rating of any securities issued by such depositary institution or
trust company shall be reduced to below “BBB (low)” by DBRS or “Baa3” by
Moody’s, then ABRCF shall, within thirty (30) days of such reduction, establish
a new Class C Reserve Account with a new Qualified Institution. If the Class C
Reserve Account is not maintained in accordance with the previous



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
52

 




--------------------------------------------------------------------------------




sentence, ABRCF shall establish a new Class C Reserve Account, within ten (10)
Business Days after obtaining knowledge of such fact, which complies with such
sentence, and shall instruct the Series 2013-1 Agent in writing to transfer all
cash and investments from the non‑qualifying Class C Reserve Account into the
new Class C Reserve Account. Initially, the Class C Reserve Account will be
established with The Bank of New York Mellon Trust Company, N.A.
(g)    Administration of the Class C Reserve Account. The Administrator may
instruct the institution maintaining the Class C Reserve Account to invest funds
on deposit in the Class C Reserve Account from time to time in Permitted
Investments; provided, however, that any such investment shall mature not later
than the Business Day prior to the Distribution Date following the date on which
such funds were received, unless any Permitted Investment held in the Class C
Reserve Account is held with the Paying Agent, then such investment may mature
on such Distribution Date and such funds shall be available for withdrawal on or
prior to such Distribution Date. All such Permitted Investments will be credited
to the Class C Reserve Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8‑106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Class C Reserve Account. ABRCF shall not direct the Trustee to dispose of
(or permit the disposal of) any Permitted Investments prior to the maturity
thereof to the extent such disposal would result in a loss of the purchase price
of such Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Class C Reserve Account shall remain
uninvested.
(h)    Earnings from Class C Reserve Account. All interest and earnings (net of
losses and investment expenses) paid on funds on deposit in the Class C Reserve
Account shall be deemed to be on deposit therein and available for distribution.
(i)    Class C Reserve Account Constitutes Additional Collateral for Class C
Notes. In order to secure and provide for the repayment and payment of the ABRCF
Obligations with respect to the Class C Notes, ABRCF hereby grants a security
interest in and assigns, pledges, grants, transfers and sets over to the
Trustee, for the benefit of the Class C Noteholders, all of ABRCF’s right, title
and interest in and to the following (whether now or hereafter existing or
acquired): (i) the Class C Reserve Account, including any security entitlement
thereto; (ii) all funds on deposit therein from time to time; (iii) all
certificates and instruments, if any, representing or evidencing any or all of
the Class C Reserve Account or the funds on deposit therein from time to time;
(iv) all investments made at any time and from time to time with monies in the
Class C Reserve Account, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Class C Reserve Account, the funds on deposit therein from time to time or
the investments made with such funds; and (vi) all proceeds of any and all of
the foregoing, including, without limitation,



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
53

 




--------------------------------------------------------------------------------




cash (the items in the foregoing clauses (i) through (vi) are referred to,
collectively, as the “Class C Reserve Account Collateral”). The Trustee shall
possess all right, title and interest in and to all funds on deposit from time
to time in the Class C Reserve Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Class C Reserve Account. The Class C Reserve Account Collateral shall be under
the sole dominion and control of the Trustee for the benefit of the Class C
Noteholders. The Series 2013-1 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8‑102(a)(14) of the New York UCC) with
respect to the Class C Reserve Account; (ii) that its jurisdiction as securities
intermediary is New York; (iii) that each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the Class C
Reserve Account shall be treated as a financial asset (as defined in Section
8‑102(a)(9) of the New York UCC) and (iv) to comply with any entitlement order
(as defined in Section 8‑102(a)(8) of the New York UCC) issued by the Trustee.
(j)    Class C Reserve Account Surplus. In the event that the Class C Reserve
Account Surplus on any Distribution Date, after giving effect to all withdrawals
from the Class C Reserve Account, is greater than zero, if no Series 2013-1
Enhancement Deficiency or AESOP I Operating Lease Vehicle Deficiency would
result therefrom or exist thereafter, the Trustee, acting in accordance with the
written instructions of the Administrator pursuant to the Administration
Agreement, shall withdraw from the Class C Reserve Account an amount equal to
the Class C Reserve Account Surplus and shall pay such amount to ABRCF.
(k)    Termination of Class C Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Class C Noteholders and payable from the
Class C Reserve Account as provided herein, shall withdraw from the Class C
Reserve Account all amounts on deposit therein for payment to ABRCF.
Section 2.8.    Series 2013-1 Letters of Credit and Series 2013-1 Cash
Collateral Accounts. %3. Class A/B Letters of Credit and Class A/B Cash
Collateral Account Constitute Additional Collateral for Series 2013-1 Notes. In
order to secure and provide for the repayment and payment of the ABRCF
Obligations with respect to the Series 2013-1 Notes, ABRCF hereby grants a
security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2013-1 Noteholders, all of ABRCF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired): (i) each Class A/B Letter of Credit; (ii) the Class A/B
Cash Collateral Account, including any security entitlement thereto; (iii) all
funds on deposit in the Class A/B Cash Collateral Account from time to time;
(iv) all certificates and instruments, if any, representing or evidencing any or
all of the Class A/B Cash Collateral Account or the funds on deposit therein
from time to time; (v) all investments made at any time and from time to time
with monies in the Class A/B Cash Collateral Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (vi) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Class A/B Cash Collateral Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vii) all proceeds of any and all of the foregoing, including,
without limitation, cash (the items in the foregoing clauses (ii) through
(vii) are referred to, collectively, as the “Class A/B Cash Collateral



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
54

 




--------------------------------------------------------------------------------




Account Collateral”). The Trustee shall, for the benefit of the Series 2013-1
Noteholders, possess all right, title and interest in all funds on deposit from
time to time in the Class A/B Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Class A/B Cash Collateral Account. The Class A/B Cash
Collateral Account shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2013-1 Noteholders. The Series 2013-1 Agent hereby
agrees (i) to act as the securities intermediary (as defined in Section
8‑102(a)(14) of the New York UCC) with respect to the Class A/B Cash Collateral
Account; (ii) that its jurisdiction as a securities intermediary is New York,
(iii) that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Class A/B Cash Collateral Account
shall be treated as a financial asset (as defined in Section 8‑102(a)(9) of the
New York UCC) and (iv) to comply with any entitlement order (as defined in
Section 8‑102(a)(8) of the New York UCC) issued by the Trustee.
(a)    Class C Letters of Credit and Class C Cash Collateral Account Constitute
Additional Collateral for Class C Notes. In order to secure and provide for the
repayment and payment of the ABRCF Obligations with respect to the Class C
Notes, ABRCF hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Class C
Noteholders, all of ABRCF’s right, title and interest in and to the following
(whether now or hereafter existing or acquired): (i) each Class C Letter of
Credit; (ii) the Class C Cash Collateral Account, including any security
entitlement thereto; (iii) all funds on deposit in the Class C Cash Collateral
Account from time to time; (iv) all certificates and instruments, if any,
representing or evidencing any or all of the Class C Cash Collateral Account or
the funds on deposit therein from time to time; (v) all investments made at any
time and from time to time with monies in the Class C Cash Collateral Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (vi) all interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Class C Cash
Collateral Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vii) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (ii) through (vii) are referred to, collectively, as the “Class C Cash
Collateral Account Collateral”). The Trustee shall, for the benefit of the Class
C Noteholders, possess all right, title and interest in all funds on deposit
from time to time in the Class C Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Class C Cash Collateral Account. The Class C Cash Collateral
Account shall be under the sole dominion and control of the Trustee for the
benefit of the Class C Noteholders. The Series 2013-1 Agent hereby agrees (i) to
act as the securities intermediary (as defined in Section 8‑102(a)(14) of the
New York UCC) with respect to the Class C Cash Collateral Account; (ii) that its
jurisdiction as a securities intermediary is New York, (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Class C Cash Collateral Account shall be treated as a
financial asset (as defined in Section 8‑102(a)(9) of the New York UCC) and (iv)
to comply with any entitlement order (as defined in Section 8‑102(a)(8) of the
New York UCC) issued by the Trustee.
(b)    Class A/B Letter of Credit Expiration Date. If prior to the date which is
ten (10) days prior to the then‑scheduled Class A/B Letter of Credit Expiration
Date with respect to any Class A/B Letter of Credit, excluding the amount
available to be drawn under such Class A/B



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
55

 




--------------------------------------------------------------------------------




Letter of Credit but taking into account each substitute Class A/B Letter of
Credit which has been obtained from a Series 2013-1 Eligible Letter of Credit
Provider and is in full force and effect on such date, the Class A/B Enhancement
Amount would be equal to or more than the Class A/B Required Enhancement Amount
and the Class A/B Liquidity Amount would be equal to or greater than the Class
A/B Required Liquidity Amount, then the Administrator shall notify the Trustee
in writing no later than two (2) Business Days prior to such Class A/B Letter of
Credit Expiration Date of such determination. If prior to the date which is ten
(10) days prior to the then‑scheduled Class A/B Letter of Credit Expiration Date
with respect to any Class A/B Letter of Credit, excluding the amount available
to be drawn under such Class A/B Letter of Credit but taking into account a
substitute Class A/B Letter of Credit which has been obtained from a Series
2013-1 Eligible Letter of Credit Provider and is in full force and effect on
such date, the Class A/B Enhancement Amount would be less than the Class A/B
Required Enhancement Amount or the Class A/B Liquidity Amount would be less than
the Class A/B Required Liquidity Amount, then the Administrator shall notify the
Trustee in writing no later than two (2) Business Days prior to such Class A/B
Letter of Credit Expiration Date of (x) the greater of (A) the excess, if any,
of the Class A/B Required Enhancement Amount over the Class A/B Enhancement
Amount, excluding the available amount under such expiring Class A/B Letter of
Credit but taking into account any substitute Class A/B Letter of Credit which
has been obtained from a Series 2013-1 Eligible Letter of Credit Provider and is
in full force and effect, on such date, and (B) the excess, if any, of the Class
A/B Required Liquidity Amount over the Class A/B Liquidity Amount, excluding the
available amount under such expiring Class A/B Letter of Credit but taking into
account any substitute Class A/B Letter of Credit which has been obtained from a
Series 2013-1 Eligible Letter of Credit Provider and is in full force and
effect, on such date, and (y) the amount available to be drawn on such expiring
Class A/B Letter of Credit on such date. Upon receipt of such notice by the
Trustee on or prior to 10:00 a.m. (New York City time) on any Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day (or, in
the case of any notice given to the Trustee after 10:00 a.m. (New York City
time), by 12:00 noon (New York City time) on the next following Business Day),
draw the lesser of the amounts set forth in clauses (x) and (y) above on such
expiring Class A/B Letter of Credit by presenting a draft accompanied by a
Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Class A/B Cash Collateral Account.
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(c) on or prior to the date that is two
(2) Business Days prior to each Class A/B Letter of Credit Expiration Date, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw the
full amount of such Class A/B Letter of Credit by presenting a draft accompanied
by a Certificate of Termination Demand and shall cause the Termination
Disbursement to be deposited in the Class A/B Cash Collateral Account.
(c)    Class C Letter of Credit Expiration Date. If prior to the date which is
ten (10) days prior to the then‑scheduled Class C Letter of Credit Expiration
Date with respect to any Class C Letter of Credit, excluding the amount
available to be drawn under such Class C Letter of Credit but taking into
account each substitute Class C Letter of Credit which has been obtained from a
Series 2013-1 Eligible Letter of Credit Provider and is in full force and effect
on such date, the Class C Enhancement Amount would be equal to or more than the
Class C Required Enhancement Amount and the Class C Liquidity Amount would be
equal to or greater than the Class C Required



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
56

 




--------------------------------------------------------------------------------




Liquidity Amount, then the Administrator shall notify the Trustee in writing no
later than two (2) Business Days prior to such Class C Letter of Credit
Expiration Date of such determination. If prior to the date which is ten (10)
days prior to the then‑scheduled Class C Letter of Credit Expiration Date with
respect to any Class C Letter of Credit, excluding the amount available to be
drawn under such Class C Letter of Credit but taking into account a substitute
Class C Letter of Credit which has been obtained from a Series 2013-1 Eligible
Letter of Credit Provider and is in full force and effect on such date, the
Class C Enhancement Amount would be less than the Class C Required Enhancement
Amount or the Class C Liquidity Amount would be less than the Class C Required
Liquidity Amount, then the Administrator shall notify the Trustee in writing no
later than two (2) Business Days prior to such Class C Letter of Credit
Expiration Date of (x) the greater of (A) the excess, if any, of the Class C
Required Enhancement Amount over the Class C Enhancement Amount, excluding the
available amount under such expiring Class C Letter of Credit but taking into
account any substitute Class C Letter of Credit which has been obtained from a
Series 2013-1 Eligible Letter of Credit Provider and is in full force and
effect, on such date, and (B) the excess, if any, of the Class C Required
Liquidity Amount over the Class C Liquidity Amount, excluding the available
amount under such expiring Class C Letter of Credit but taking into account any
substitute Class C Letter of Credit which has been obtained from a Series 2013-1
Eligible Letter of Credit Provider and is in full force and effect, on such
date, and (y) the amount available to be drawn on such expiring Class C Letter
of Credit on such date. Upon receipt of such notice by the Trustee on or prior
to 10:00 a.m. (New York City time) on any Business Day, the Trustee shall, by
12:00 noon (New York City time) on such Business Day (or, in the case of any
notice given to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon
(New York City time) on the next following Business Day), draw the lesser of the
amounts set forth in clauses (x) and (y) above on such expiring Class C Letter
of Credit by presenting a draft accompanied by a Certificate of Termination
Demand and shall cause the Termination Disbursement to be deposited in the Class
C Cash Collateral Account.
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(d) on or prior to the date that is two
(2) Business Days prior to each Class C Letter of Credit Expiration Date, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw the
full amount of such Class C Letter of Credit by presenting a draft accompanied
by a Certificate of Termination Demand and shall cause the Termination
Disbursement to be deposited in the Class C Cash Collateral Account.
(d)    Series 2013-1 Letter of Credit Providers. The Administrator shall notify
the Trustee in writing within one (1) Business Day of becoming aware that (i)
the long‑term senior unsecured debt credit rating of any Series 2013-1 Letter of
Credit Provider has fallen below “A (high)” as determined by DBRS or “A1” as
determined by Moody’s or (ii) the short‑term senior unsecured debt credit rating
of any Series 2013-1 Letter of Credit Provider has fallen below “R-1” as
determined by DBRS or “P‑1” as determined by Moody’s. At such time the
Administrator shall also notify the Trustee of (I)(i) if such Series 2013-1
Letter of Credit Provider has issued a Class A/B Letter of Credit, the greater
of (A) the excess, if any, of the Class A/B Required Enhancement Amount over the
Class A/B Enhancement Amount, excluding the available amount under such Class
A/B Letter of Credit issued by such Series 2013-1 Letter of Credit Provider, on
such date, and (B) the excess, if any, of the Class A/B Required Liquidity
Amount over the Class A/B Liquidity



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
57

 




--------------------------------------------------------------------------------




Amount, excluding the available amount under such Class A/B Letter of Credit, on
such date, and (ii) the amount available to be drawn on such Class A/B Letter of
Credit on such date and/or (II)(i) if such Series 2013-1 Letter of Credit
Provider has issued a Class C Letter of Credit, the greater of (A) the excess,
if any, of the Class C Required Enhancement Amount over the Class C Enhancement
Amount, excluding the available amount under such Class C Letter of Credit
issued by such Series 2013-1 Letter of Credit Provider, on such date, and (B)
the excess, if any, of the Class C Required Liquidity Amount over the Class C
Liquidity Amount, excluding the available amount under such Class C Letter of
Credit, on such date, and (ii) the amount available to be drawn on such Class C
Letter of Credit on such date. Upon receipt of such notice by the Trustee on or
prior to 10:00 a.m. (New York City time) on any Business Day, the Trustee shall,
by 12:00 noon (New York City time) on such Business Day (or, in the case of any
notice given to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon
(New York City time) on the next following Business Day), draw on each such
Class A/B Letter of Credit in an amount equal to the lesser of the amounts in
clause (I)(i) and clause (I)(ii) of the immediately preceding sentence and to
draw on each such Class C Letter of Credit in an amount equal to the lesser of
the amounts in clause (II)(i) and clause (II)(ii) of the immediately preceding
sentence, in each case, on such Business Day by presenting a draft accompanied
by a Certificate of Termination Demand and shall cause the Termination
Disbursement with respect to a Class A/B Letter of Credit to be deposited in the
Class A/B Cash Collateral Account and the Termination Disbursement with respect
to a Class C Letter of Credit to be deposited in the Class C Cash Collateral
Account.
(e)    Termination Date Demands on the Series 2013-1 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2013-1 Letter of Credit Termination Date, the Administrator shall
determine the Series 2013-1 Demand Note Payment Amount, if any, as of the Series
2013-1 Letter of Credit Termination Date and, if the Series 2013-1 Demand Note
Payment Amount is greater than zero, instruct the Trustee in writing to draw on
the Class A/B Letters of Credit and/or the Class C Letters of Credit, as
described herein. Upon receipt of any such notice by the Trustee on or prior to
11:00 a.m. (New York City time) on a Business Day, the Trustee shall, by 12:00
noon (New York City time) on such Business Day draw an amount (I) on each such
Class A/B Letter of Credit equal to the lesser of (i) the Series 2013-1 Demand
Note Payment Amount and (ii) the Class A/B Letter of Credit Liquidity Amount on
the Class A/B Letters of Credit by presenting to each relevant Series 2013-1
Letter of Credit Provider a draft for each such Class A/B Letter of Credit
accompanied by a Certificate of Termination Date Demand and shall cause the
Termination Date Disbursement on a Class A/B Letter of Credit to be deposited in
the Class A/B Cash Collateral Account; provided, however, that if the Class A/B
Cash Collateral Account has been established and funded, the Trustee shall draw
an amount equal to the product of (a) 100% minus the Class A/B Cash Collateral
Percentage and (b) the lesser of the amounts referred to in clause (i) and (ii)
on such Business Day on the Class A/B Letters of Credit, as calculated by the
Administrator and provided in writing to the Trustee and (II) on each such Class
C Letter of Credit equal to the lesser of (i) the excess of (x) the Series
2013-1 Demand Note Payment Amount over (y) the amounts drawn on the Class A/B
Letter of Credit pursuant to this Section 2.8(f) and (ii) the Class C Letter of
Credit Liquidity Amount on the Class C Letters of Credit by presenting to each
relevant Series 2013-1 Letter of Credit Provider a draft for each such Class C
Letter of Credit accompanied by a Certificate of Termination Date Demand and
shall cause the Termination Date Disbursement on a Class C Letter of Credit to
be deposited in the Class C Cash



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
58

 




--------------------------------------------------------------------------------




Collateral Account; provided, however, that if the Class C Cash Collateral
Account has been established and funded, the Trustee shall draw an amount equal
to the product of (a) 100% minus the Class C Cash Collateral Percentage and (b)
the lesser of the amounts referred to in clause (i) and (ii) on such Business
Day on the Class C Letters of Credit, as calculated by the Administrator and
provided in writing to the Trustee.
(f)    Draws on the Series 2013-1 Letters of Credit. If there is more than one
Class A/B Letter of Credit on the date of any draw on the Class A/B Letters of
Credit pursuant to the terms of this Supplement, the Administrator shall
instruct the Trustee, in writing, to draw on each Class A/B Letter of Credit in
an amount equal to the Class A/B Pro Rata Share of the Series 2013-1 Letter of
Credit Provider issuing such Class A/B Letter of Credit of the amount of such
draw on the Class A/B Letters of Credit. If there is more than one Class C
Letter of Credit on the date of any draw on the Class C Letters of Credit
pursuant to the terms of this Supplement, the Administrator shall instruct the
Trustee, in writing, to draw on each Class C Letter of Credit in an amount equal
to the Class C Pro Rata Share of the Series 2013-1 Letter of Credit Provider
issuing such Class C Letter of Credit of the amount of such draw on the Class C
Letters of Credit.
(g)    Establishment of Class A/B Cash Collateral Account. On or prior to the
date of any drawing under a Class A/B Letter of Credit pursuant to
Section 2.8(c), (e) or (f) above, ABRCF shall establish and maintain in the name
of the Trustee for the benefit of the Series 2013-1 Noteholders, or cause to be
established and maintained, an account (the “Class A/B Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2013-1 Noteholders. The Class A/B
Cash Collateral Account shall be maintained (i) with a Qualified Institution, or
(ii) as a segregated trust account with the corporate trust department of a
depository institution or trust company having corporate trust powers and acting
as trustee for funds deposited in the Class A/B Cash Collateral Account;
provided, however, that if at any time such Qualified Institution is no longer a
Qualified Institution or the credit rating of any securities issued by such
depository institution or trust company shall be reduced to below “BBB (low)” by
DBRS or “Baa3” by Moody’s, then ABRCF shall, within thirty (30) days of such
reduction, establish a new Class A/B Cash Collateral Account with a new
Qualified Institution or a new segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Class A/B Cash
Collateral Account. If a new Class A/B Cash Collateral Account is established,
ABRCF shall instruct the Trustee in writing to transfer all cash and investments
from the non‑qualifying Class A/B Cash Collateral Account into the new Class A/B
Cash Collateral Account.
(h)    Administration of the Class A/B Cash Collateral Account. ABRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Class A/B Cash Collateral Account to invest funds on deposit in the Class A/B
Cash Collateral Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Class A/B Cash Collateral
Account is held with the Paying Agent, in which case such investment may mature
on such Distribution Date so long as such funds shall be available for
withdrawal on or prior to such Distribution Date. All such Permitted Investments
will be credited to the Class A/B Cash Collateral Account and any such



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
59

 




--------------------------------------------------------------------------------




Permitted Investments that constitute (i) physical property (and that is not
either a United States security entitlement or a security entitlement) shall be
physically delivered to the Trustee; (ii) United States security entitlements or
security entitlements shall be controlled (as defined in Section 8‑106 of the
New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Class A/B Cash Collateral
Account. ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Class A/B Cash Collateral Account shall
remain uninvested.
(i)    Establishment of Class C Cash Collateral Account. On or prior to the date
of any drawing under a Class C Letter of Credit pursuant to Section 2.8(d), (e)
or (f) above, ABRCF shall establish and maintain in the name of the Trustee for
the benefit of the Class C Noteholders, or cause to be established and
maintained, an account (the “Class C Cash Collateral Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Class C Noteholders. The Class C Cash Collateral Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Class C Cash Collateral Account; provided, however, that if at any time
such Qualified Institution is no longer a Qualified Institution or the credit
rating of any securities issued by such depository institution or trust company
shall be reduced to below “BBB (low)” by DBRS or “Baa3” by Moody’s, then ABRCF
shall, within thirty (30) days of such reduction, establish a new Class C Cash
Collateral Account with a new Qualified Institution or a new segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Class C Cash Collateral Account. If a new Class C Cash Collateral Account
is established, ABRCF shall instruct the Trustee in writing to transfer all cash
and investments from the non‑qualifying Class C Cash Collateral Account into the
new Class C Cash Collateral Account.
(j)    Administration of the Class C Cash Collateral Account. ABRCF may instruct
(by standing instructions or otherwise) the institution maintaining the Class C
Cash Collateral Account to invest funds on deposit in the Class C Cash
Collateral Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Class C Cash Collateral
Account is held with the Paying Agent, in which case such investment may mature
on such Distribution Date so long as such funds shall be available for
withdrawal on or prior to such Distribution Date. All such Permitted Investments
will be credited to the Class C Cash Collateral Account and any such Permitted
Investments that constitute (i) physical property (and that is not either a
United States security entitlement or a security entitlement) shall be
physically delivered to the Trustee; (ii) United States security entitlements or
security entitlements shall be controlled (as defined in Section 8‑106 of the
New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
60

 




--------------------------------------------------------------------------------




(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Class C Cash Collateral Account. ABRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Class C Cash
Collateral Account shall remain uninvested.
(k)    Earnings from Series 2013-1 Cash Collateral Accounts. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2013-1 Cash Collateral Accounts shall be deemed to be on deposit therein
and available for distribution.
(l)    Cash Collateral Account Surpluses. In the event that the Class A/B Cash
Collateral Account Surplus on any Distribution Date (or, after the Class A/B
Letter of Credit Termination Date, on any date) is greater than zero, the
Trustee, acting in accordance with the written instructions of the
Administrator, shall withdraw from the Class A/B Cash Collateral Account an
amount equal to the Class A/B Cash Collateral Account Surplus and shall pay such
amount: first, to the Series 2013-1 Letter of Credit Providers to the extent of
any unreimbursed drawings with respect to any Class A/B Letters of Credit under
the related Series 2013-1 Reimbursement Agreement, for application in accordance
with the provisions of the related Series 2013-1 Reimbursement Agreement, and,
second, to ABRCF any remaining amount. In the event that the Class C Cash
Collateral Account Surplus on any Distribution Date (or, after the Class C
Letter of Credit Termination Date, on any date) is greater than zero, the
Trustee, acting in accordance with the written instructions of the
Administrator, shall withdraw from the Class C Cash Collateral Account an amount
equal to the Class C Cash Collateral Account Surplus and shall pay such amount:
first, to the Series 2013-1 Letter of Credit Providers to the extent of any
unreimbursed drawings with respect to any Class C Letters of Credit under the
related Series 2013-1 Reimbursement Agreement, for application in accordance
with the provisions of the related Series 2013-1 Reimbursement Agreement, and,
second, to ABRCF any remaining amount.
(m)    Termination of Series 2013-1 Cash Collateral Accounts. Upon the
termination of this Supplement in accordance with its terms, the Trustee, acting
in accordance with the written instructions of the Administrator, after the
prior payment of all amounts owing to the Series 2013-1 Noteholders and payable
from any Series 2013-1 Cash Collateral Account as provided herein, shall (i)
withdraw from the Class A/B Cash Collateral Account all amounts on deposit
therein (to the extent not withdrawn pursuant to Section 2.8(m) above) and shall
pay such amounts: first, to the Series 2013-1 Letter of Credit Providers to the
extent of any unreimbursed drawings with respect to any Class A/B Letters of
Credit under the related Series 2013-1 Reimbursement Agreement, for application
in accordance with the provisions of the related Series 2013-1 Reimbursement
Agreement, and, second, to ABRCF any remaining amount and (ii) withdraw from the
Class C Cash Collateral Account all amounts on deposit therein (to the extent
not withdrawn pursuant to Section 2.8(m) above) and shall pay such amounts:
first, to the Series 2013-1 Letter of Credit Providers to the extent of any
unreimbursed drawings with respect to any Class C Letters of Credit under the
related Series 2013-1 Reimbursement Agreement, for application in accordance



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
61

 




--------------------------------------------------------------------------------




with the provisions of the related Series 2013-1 Reimbursement Agreement, and,
second, to ABRCF any remaining amount.
Section 2.9.    Series 2013-1 Distribution Account. %3. Establishment of Series
2013-1 Distribution Account. ABRCF has established and shall maintain in the
name of the Trustee for the benefit of the Series 2013-1 Noteholders, or cause
to be established and maintained, an account (the “Series 2013-1 Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2013-1 Noteholders. The Series
2013-1 Distribution Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2013-1
Distribution Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB (low)” by DBRS or “Baa3” by Moody’s, then ABRCF shall,
within thirty (30) days of such reduction, establish a new Series 2013-1
Distribution Account with a new Qualified Institution. If the Series 2013-1
Distribution Account is not maintained in accordance with the previous sentence,
ABRCF shall establish a new Series 2013-1 Distribution Account, within ten (10)
Business Days after obtaining knowledge of such fact, which complies with such
sentence, and shall instruct the Series 2013-1 Agent in writing to transfer all
cash and investments from the non‑qualifying Series 2013-1 Distribution Account
into the new Series 2013-1 Distribution Account. The Series 2013-1 Distribution
Account has initially been established with The Bank of New York Mellon Trust
Company, N.A.
(a)    Administration of the Series 2013-1 Distribution Account. The
Administrator may instruct the institution maintaining the Series 2013-1
Distribution Account to invest funds on deposit in the Series 2013-1
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2013-1 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2013-1 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8‑106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2013-1 Distribution Account. ABRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2013-1
Distribution Account shall remain uninvested.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
62

 




--------------------------------------------------------------------------------




(b)    Earnings from Series 2013-1 Distribution Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2013-1 Distribution Account shall be deemed to be on deposit and
available for distribution.
(c)    Series 2013-1 Distribution Account Constitutes Additional Collateral for
Series 2013-1 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2013-1 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2013-1 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2013-1 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2013-1 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2013-1 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2013-1
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collectively, as the “Series 2013-1
Distribution Account Collateral”). The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2013-1
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the Series
2013-1 Distribution Account. The Series 2013-1 Distribution Account Collateral
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2013-1 Noteholders. The Series 2013-1 Agent hereby agrees (i) to act
as the securities intermediary (as defined in Section 8‑102(a)(14) of the
New York UCC) with respect to the Series 2013-1 Distribution Account; (ii) that
its jurisdiction as securities intermediary is New York, (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2013-1 Distribution Account shall be treated as a
financial asset (as defined in Section 8‑102(a)(9) of the New York UCC) and (iv)
to comply with any entitlement order (as defined in Section 8‑102(a)(8) of the
New York UCC) issued by the Trustee.
Section 2.10.    Series 2013-1 Accounts Permitted Investments. ABRCF shall not,
and shall not permit, funds on deposit in the Series 2013-1 Accounts to be
invested in:
(i)    Permitted Investments that do not mature at least one Business Day before
the next Distribution Date;
(ii)    demand deposits, time deposits or certificates of deposit with a
maturity in excess of 360 days;
(iii)    commercial paper which is not rated “P‑1” by Moody’s;
(iv)    money market funds or eurodollar time deposits which are not rated at
least “P-1” by Moody’s;



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
63

 




--------------------------------------------------------------------------------




(v)    eurodollar deposits that are not rated “P‑1” by Moody’s or that are with
financial institutions not organized under the laws of a G‑7 nation; or
(vi)    any investment, instrument or security not otherwise listed in clause
(i) through (vi) of the definition of “Permitted Investments” in the Base
Indenture.
Section 2.11.    Series 2013-1 Demand Notes Constitute Additional Collateral for
Series 2013-1 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2013-1 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2013-1 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2013-1 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2013-1 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash. On the date hereof, ABRCF shall deliver to
the Trustee, for the benefit of the Series 2013-1 Noteholders, each Series
2013-1 Demand Note, endorsed in blank. The Trustee, for the benefit of the
Series 2013-1 Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2013-1 Demand Notes.
Section 2.12.    Subordination of the Class B Notes and Class C Notes. (a)
Notwithstanding anything to the contrary contained in this Supplement, the
Indenture or in any other Related Document, the Class B Notes will be
subordinate in all respects to the Class A Notes as and to the extent set forth
in this Section 2.12(a). No payments on account of principal shall be made with
respect to the Class B Notes on any Distribution Date during the Series 2013-1
Controlled Amortization Period unless an amount equal to the Class A Controlled
Distribution Amount for the Related Month shall have been paid to the Class A
Noteholders and no payments on account of principal shall be made with respect
to the Class B Notes during the Series 2013-1 Rapid Amortization Period or on
the Series 2013-1 Final Distribution Date until the Class A Notes have been paid
in full. No payments on account of interest shall be made with respect to the
Class B Notes on any Distribution Date until all payments of interest then due
and payable with respect to the Class A Notes (including, without limitation,
all accrued interest, all Class A Shortfall and all interest accrued on such
Class A Shortfall) have been paid in full.
(b) Notwithstanding anything to the contrary contained in this Supplement, the
Indenture or in any other Related Document, the Class C Notes will be
subordinate in all respects to the Class A Notes and the Class B Notes as and to
the extent set forth in this Section 2.12(b). No payments on account of
principal shall be made with respect to the Class C Notes on any Distribution
Date during the Series 2013-1 Controlled Amortization Period unless an amount
equal to the Class A Controlled Distribution Amount for the Related Month shall
have been paid to the Class A Noteholders and an amount equal to the Class B
Controlled Distribution Amount for the Related Month shall have been paid to the
Class B Noteholders. No payments on account of principal shall be made with
respect to the Class C Notes during the Series 2013-1 Rapid Amortization Period
or on the Series 2013-1 Final Distribution Date until the Class A Notes and the
Class B Notes have been paid in full. No payments on account of interest shall
be made with respect to the Class C Notes on any Distribution Date until all
payments of interest then due and payable with respect to



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
64

 




--------------------------------------------------------------------------------




the Class A Notes and Class B Notes (including, without limitation, all accrued
interest, all Class A Shortfall, all interest accrued on such Class A Shortfall,
all Class B Shortfall and all interest accrued on such Class B Shortfall) have
been paid in full.
ARTICLE III    

AMORTIZATION EVENTS
In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2013-1 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2013-1 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2013-1 Notes):
(h)    a Series 2013-1 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2013-1 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;
(i)    either (i) the Class A/B Liquidity Amount shall be less than the Class
A/B Required Liquidity Amount for at least two (2) Business Days or (ii) the
Class C Liquidity Amount shall be less than the Class C Required Liquidity
Amount for at least two (2) Business Days; provided, however, that, in either
case, such event or condition shall not be an Amortization Event if during such
two (2) Business Day period such insufficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;
(j)    the Collection Account, the Series 2013-1 Collection Account, the Series
2013-1 Excess Collection Account, the Class A/B Reserve Account or the Class C
Reserve Account shall be subject to an injunction, estoppel or other stay or a
Lien (other than Liens permitted under the Related Documents);
(k)    all principal of and interest on any Class of the Series 2013-1 Notes is
not paid in full on or before the Series 2013-1 Expected Final Distribution
Date;
(l)    any Series 2013-1 Letter of Credit shall not be in full force and effect
for at least two (2) Business Days and either (x) a Series 2013-1 Enhancement
Deficiency would result from excluding such Series 2013-1 Letter of Credit from
the Class A/B Enhancement Amount or the Class C Enhancement Amount or (y) the
Class A/B Liquidity Amount or the Class C Liquidity Amount excluding therefrom
the available amount under such Series 2013-1 Letter of Credit, would be less
than the Class A/B Required Liquidity Amount or the Class C Required Liquidity
Amount, respectively;
(m)    from and after the funding of any Series 2013-1 Cash Collateral Account,
such Series 2013-1 Cash Collateral Account shall be subject to an injunction,
estoppel or



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
65

 




--------------------------------------------------------------------------------




other stay or a Lien (other than Liens permitted under the Related Documents)
for at least two (2) Business Days and either (x) a Series 2013-1 Enhancement
Deficiency would result from excluding the Class A/B Available Cash Collateral
Account Amount or the Class C Available Cash Collateral Account Amount from the
Class A/B Enhancement Amount or the Class C Enhancement Amount, respectively,
(y) the Class A/B Liquidity Amount, excluding therefrom the Class A/B Available
Cash Collateral Amount, would be less than the Class A/B Required Liquidity
Amount or (z) the Class C Liquidity Amount, excluding therefrom the Class C
Available Cash Collateral Amount, would be less than the Class C Required
Liquidity Amount; and
(n)    an Event of Bankruptcy shall have occurred with respect to any Series
2013-1 Letter of Credit Provider or any Series 2013-1 Letter of Credit Provider
repudiates its Series 2013-1 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2013-1 Enhancement Deficiency would result from
excluding such Series 2013-1 Letter of Credit from the Class A/B Enhancement
Amount or the Class C Enhancement Amount or (y) the Class A/B Liquidity Amount
or Class C Liquidity Amount, excluding therefrom the available amount under such
Series 2013-1 Letter of Credit, would be less than the Class A/B Required
Liquidity Amount or the Class C Required Liquidity Amount, respectively.
ARTICLE IV    

FORM OF SERIES 2013-1 NOTES
Section 4.1.    Restricted Global Series 2013-1 Notes. Each Class of the Series
2013-1 Notes to be issued in the United States will be issued in book‑entry form
and represented by one or more permanent global Notes in fully registered form
without interest coupons (each, a “Restricted Global Class A Note”, a
“Restricted Global Class B Note” or a “Restricted Global Class C Note”, as the
case may be), substantially in the form set forth in Exhibits A‑1, B‑1 and C-1,
with such legends as may be applicable thereto as set forth in the Base
Indenture, and will be sold only in the United States (1) initially to
institutional accredited investors within the meaning of Regulation D under the
Securities Act in reliance on an exemption from the registration requirements of
the Securities Act and (2) thereafter to qualified institutional buyers within
the meaning of, and in reliance on, Rule 144A under the Securities Act and shall
be deposited on behalf of the purchasers of such Class of the Series 2013-1
Notes represented thereby, with the Trustee as custodian for DTC, and registered
in the name of Cede as DTC’s nominee, duly executed by ABRCF and authenticated
by the Trustee in the manner set forth in Section 2.4 of the Base Indenture.
Section 4.2.    Temporary Global Series 2013-1 Notes; Permanent Global Series
2013-1 Notes. Each Class of the Series 2013-1 Notes to be issued outside the
United States will be issued and sold in transactions outside the United States
in reliance on Regulation S under the Securities Act, as provided in the
applicable note purchase agreement, and shall initially be issued in the form of
one or more temporary notes in registered form without interest coupons (each, a
“Temporary Global Class A Note”, a “Temporary Global Class B Note” or a
“Temporary Global Class C Note”, as the case may be, and collectively the
“Temporary Global Series 2013-1 Notes”), substantially in the form set forth in
Exhibits A‑2, B‑2 and C-2 which shall be deposited on behalf



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
66

 




--------------------------------------------------------------------------------




of the purchasers of such Class of the Series 2013-1 Notes represented thereby
with a custodian for, and registered in the name of a nominee of DTC, for the
account of Euroclear Bank S.A./N.V., as operator of the Euroclear System
(“Euroclear”) or for Clearstream Banking, société anonyme (“Clearstream”), duly
executed by ABRCF and authenticated by the Trustee in the manner set forth in
Section 2.4 of the Base Indenture. Interests in each Temporary Global Series
2013-1 Note will be exchangeable, in whole or in part, for interests in one or
more permanent global notes in registered form without interest coupons (each, a
“Permanent Global Class A Note”, a “Permanent Global Class B Note” or a
“Permanent Global Class C Note”, as the case may be, and collectively the
“Permanent Global Series 2013-1 Notes”), substantially in the form of Exhibits
A‑3, B‑3 and C-3 in accordance with the provisions of such Temporary Global
Series 2013-1 Note and the Base Indenture (as modified by this Supplement).
Interests in a Permanent Global Series 2013-1 Note will be exchangeable for a
definitive Series 2013-1 Note in accordance with the provisions of such
Permanent Global Series 2013-1 Note and the Base Indenture (as modified by this
Supplement).
ARTICLE V    

GENERAL
Section 5.1.    Optional Repurchase. The Series 2013-1 Notes shall be subject to
repurchase by ABRCF at its option in accordance with Section 6.3 of the Base
Indenture on any Distribution Date after the Series 2013-1 Invested Amount is
reduced to an amount less than or equal to 10% of the sum of the Class A Initial
Invested Amount, the Class B Initial Invested Amount and the Class C Initial
Invested Amount (the “Series 2013-1 Repurchase Amount”). The repurchase price
for any Series 2013-1 Note shall equal the aggregate outstanding principal
balance of such Series 2013-1 Note (determined after giving effect to any
payments of principal and interest on such Distribution Date), plus accrued and
unpaid interest on such outstanding principal balance.
Section 5.2.    Information. The Trustee shall provide to the Series 2013-1
Noteholders, or their designated agent, copies of all information furnished to
the Trustee or ABRCF pursuant to the Related Documents, as such information
relates to the Series 2013-1 Notes or the Series 2013-1 Collateral.
Section 5.3.    Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
67

 




--------------------------------------------------------------------------------




Exhibit A‑1:
Form of Restricted Global Class A Note
Exhibit A‑2:
Form of Temporary Global Class A Note
Exhibit A‑3:
Form of Permanent Global Class A Note
Exhibit B‑1:
Form of Restricted Global Class B Note
Exhibit B‑2:
Form of Temporary Global Class B Note
Exhibit B‑3:
Form of Permanent Global Class B Note
Exhibit C‑1:
Form of Restricted Global Class C Note
Exhibit C‑2:
Form of Temporary Global Class C Note
Exhibit C‑3:
Form of Permanent Global Class C Note
Exhibit D:
Form of Series 2013-1 Demand Note
Exhibit E-1:
Form of Class A/B Letter of Credit
Exhibit E-2:
Form of Class C Letter of Credit
Exhibit F:
Form of Lease Payment Deficit Notice
Exhibit G:
Form of Demand Notice
Exhibit H:
Form of Supplemental Indenture No. 3 to the Base Indenture
Exhibit I:
Form of Amendment to the Master Exchange Agreement
Exhibit J:
Form of Amendment to the AESOP I Operating Lease
Exhibit K:
Form of Amendment to the Finance Lease
Exhibit L:
Form of Amendment to the AESOP I Operating Lease Loan Agreement
Exhibit M:
Form of Amendment to the AESOP I Finance Lease Loan Agreement
Exhibit N:
Form of Amendment to the Administration Agreement
 
 

Section 5.4.    Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.
Section 5.5.    Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
Section 5.6.    Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.
Section 5.7.    Amendments. This Supplement may be modified or amended from time
to time in accordance with the terms of the Base Indenture; provided, however,
that if, pursuant to the terms of the Base Indenture or this Supplement, the
consent of the Required Noteholders is required for an amendment or modification
of this Supplement or any other Related Document, such requirement shall be
satisfied if such amendment or modification is consented to by the Requisite
Series 2013-1 Noteholders; provided further, that, so long as (i) no
Amortization Event has occurred and is continuing and (ii) the Rating Agency
Consent Condition is met with respect to the outstanding Series 2013-1 Notes,
ABRCF shall be able to (x) increase the Series 2013-1



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
68

 




--------------------------------------------------------------------------------




Maximum Hyundai Amount up to an amount not to exceed 30% of the aggregate Net
Book Value of all Vehicles leased under the Leases, (y) increase the Series
2013-1 Maximum Kia Amount up to an amount not to exceed 15% of the aggregate Net
Book Value of all Vehicles leased under the Leases and (z) increase the Series
2013-1 Maximum Used Vehicle Amount up to an amount not to exceed 10% of the
aggregate Net Book Value of all Vehicles leased under the Leases at any time
without the consent of the Series 2013-1 Noteholders by giving written notice of
such increase to the Trustee along with an Officer’s Certificate certifying that
no Amortization Event has occurred and is continuing.


Section 5.8.    Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2013-1
Notes without the consent of the Requisite Series 2013-1 Noteholders.
Section 5.9.    Notice to Rating Agencies. The Trustee shall provide to each
Rating Agency a copy of each notice, opinion of counsel, certificate or other
item delivered to, or required to be provided by, the Trustee pursuant to this
Supplement or any other Related Document.
Section 5.10.    Capitalization of ABRCF. ABRCF agrees that on the Class C Notes
Closing Date it will have capitalization in an amount equal to or greater than
3% of the sum of (x) the Series 2013-1 Invested Amount and (y) the invested
amount of the Series 2010-1 Notes, the Series 2010-3 Notes, the Series 2010-4
Notes, the Series 2010-5 Notes, the Series 2010-6 Notes, the Series 2011-1
Notes, the Series 2011-2 Notes, the Series 2011-3 Notes, the Series 2011-4
Notes, the Series 2011-5 Notes, the Series 2012-1 Notes, the Series 2012-2 Notes
and the Series 2012-3 Notes.
Section 5.11.    Required Noteholders. Subject to Section 5.7 above, any action
pursuant to Section 5.6, Section 8.13 or Article 9 of the Base Indenture that
requires the consent of, or is permissible at the direction of, the Required
Noteholders with respect to the Series 2013-1 Notes pursuant to the Base
Indenture shall only be allowed with the consent of, or at the direction of, the
Required Controlling Class Series 2013-1 Noteholders. Any other action pursuant
to any Related Document which requires the consent or approval of, or the waiver
by, the Required Noteholders with respect to the Series 2013-1 Notes shall
require the consent or approval of, or waiver by, the Requisite Series 2013-1
Noteholders.
Section 5.12.    Series 2013-1 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 2.5, ABRCF shall not reduce the amount of the Series
2013-1 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2013-1 Demand Notes after such
reduction or forgiveness is less than the Series 2013-1 Letter of Credit
Liquidity Amount. ABRCF shall not agree to any amendment of the Series 2013-1
Demand Notes without first satisfying the Rating Agency Confirmation Condition
and the Rating Agency Consent Condition.
Section 5.13.    Termination of Supplement. This Supplement shall cease to be of
further effect when all outstanding Series 2013-1 Notes theretofore
authenticated and issued have



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
69

 




--------------------------------------------------------------------------------




been delivered (other than destroyed, lost, or stolen Series 2013-1 Notes which
have been replaced or paid) to the Trustee for cancellation, ABRCF has paid all
sums payable hereunder, and, if the Series 2013-1 Demand Note Payment Amount on
the Series 2013-1 Letter of Credit Termination Date was greater than zero, all
amounts have been withdrawn from the Series 2013-1 Cash Collateral Accounts in
accordance with Section 2.8(m).
Section 5.14.    Noteholder Consent to Certain Amendments. Each Series 2013-1
Noteholder, upon any acquisition of a Series 2013-1 Note, will be deemed to
agree and consent to (i) the execution by ABRCF of a Supplemental Indenture to
the Base Indenture substantially in the form of Exhibit H hereto, (ii) the
execution of an amendment to the Master Exchange Agreement substantially in the
form of Exhibit I hereto, (iii) the execution of an amendment to the AESOP I
Operating Lease in the form of Exhibit J hereto, (iv) the execution of an
amendment to the Finance Lease in the form of Exhibit K hereto, (v) the
execution of an amendment to the AESOP I Operating Lease Loan Agreement in the
form of Exhibit L hereto, (vi) the execution of an amendment to the AESOP I
Finance Lease Loan Agreement in the form of Exhibit M hereto and (vii) the
execution of an amendment to the Administration Agreement in the form of Exhibit
N hereto. Such deemed consent will apply to each proposed amendment set forth in
Exhibits H, I, J, K, L, M and N individually, and the failure to adopt any of
the amendments set forth therein will not revoke the consent with respect to any
other amendment.
Section 5.15.    Confidential Information. %3.  The Trustee and each Series
2013-1 Note Owner agrees, by its acceptance and holding of a beneficial interest
in a Series 2013-1 Note, to maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the Trustee or such Series
2013-1 Note Owner in good faith to protect confidential information of third
parties delivered to such Person; provided, that such Person may deliver or
disclose Confidential Information to: (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 5.15; (ii) such
Person’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 5.15; (iii) any other Series 2013-1 Note Owner; (iv) any
Person of the type that would be, to such Person’s knowledge, permitted to
acquire an interest in the Series 2013-1 Notes in accordance with the
requirements of the Indenture to which such Person sells or offers to sell any
such Series 2013-1 Note or any part thereof and that agrees to hold confidential
the Confidential Information substantially in accordance with this Section 5.15
(or in accordance with such other confidentiality procedures as are acceptable
to ABRCF); (v) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, (vii) any reinsurers or liquidity or
credit providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 5.15 (or in accordance with such
other confidentiality procedures as are acceptable to ABRCF); (viii) any other
Person with the consent of ABRCF; or (ix) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation, statute or order applicable to such Person, (B)
in response to any subpoena or other legal process upon prior notice to ABRCF
(unless prohibited by applicable law,



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
70

 




--------------------------------------------------------------------------------




rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party upon prior notice
to ABRCF (unless prohibited by applicable law, rule, order or decree or other
requirement having the force of law) or (D) if an Amortization Event with
respect to the Series 2013-1 Notes has occurred and is continuing, to the extent
such Person may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under the Series 2013-1 Notes, the Indenture or any other Related
Document; and provided, further, however, that delivery to any Series 2013-1
Note Owner of any report or information required by the terms of the Indenture
to be provided to such Series 2013-1 Note Owner shall not be a violation of this
Section 5.15. Each Series 2013-1 Note Owner agrees, by acceptance of a
beneficial interest in a Series 2013-1 Note, except as set forth in clauses (v),
(vi) and (ix) above, that it shall use the Confidential Information for the sole
purpose of making an investment in the Series 2013-1 Notes or administering its
investment in the Series 2013-1 Notes. In the event of any required disclosure
of the Confidential Information by such Series 2013-1 Note Owner, such Series
2013-1 Note Owner agrees to use reasonable efforts to protect the
confidentiality of the Confidential Information.
(a)    For the purposes of this Section 5.15, “Confidential Information” means
information delivered to the Trustee or any Series 2013-1 Note Owner by or on
behalf of ABRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee or such Series 2013-1 Note Owner prior to the
time of such disclosure; (ii) subsequently becomes publicly known through no act
or omission by the Trustee, any Series 2013-1 Note Owner or any person acting on
behalf of the Trustee or any Series 2013-1 Note Owner; (iii) otherwise is known
or becomes known to the Trustee or any Series 2013-1 Note Owner other than (x)
through disclosure by ABRCF or (y) as a result of the breach of a fiduciary duty
to ABRCF or a contractual duty to ABRCF; or (iv) is allowed to be treated as
non‑confidential by consent of ABRCF.
Section 5.16.    Capitalized Cost Covenant. ABRCF hereby agrees that it shall
not permit the aggregate Capitalized Cost for all Vehicles purchased in any
model year that are not subject to a Manufacturer Program to exceed 85% of the
aggregate MSRP (Manufacturer Suggested Retail Price) of all such Vehicles;
provided, however, that ABCRF shall not modify the customary buying patterns or
purchasing criteria used by the Administrator and its Affiliates with respect to
the Vehicles if the primary purpose of such modification is to comply with this
covenant.
Section 5.17.    Further Limitation of Liability. Notwithstanding anything in
this Supplement to the contrary, in no event shall the Trustee or its directors,
officers, agents or employees be liable under this Supplement for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Trustee or its
directors, officers, agents or employees have been advised of the likelihood of
such loss or damage and regardless of the form of action.





NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
71

 




--------------------------------------------------------------------------------




Section 5.18.    Series 2013-1 Agent.     The Series 2013-1 Agent shall be
entitled to the same rights, benefits, protections, indemnities and immunities
hereunder as are granted to the Trustee under the Base Indenture as if set forth
fully herein.
Section 5.19.    Force Majeure. In no event shall the Trustee be liable for any
failure or delay in the performance of its obligations under this Supplement
because of circumstances beyond the Trustee’s control, including, but not
limited to, a failure, termination, suspension of a clearing house, securities
depositary, settlement system or central payment system in any applicable part
of the world or acts of God, flood, war (whether declared or undeclared), civil
or military disturbances or hostilities, nuclear or natural catastrophes,
political unrest, explosion, severe weather or accident, earthquake, terrorism,
fire, riot, labor disturbances, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like (whether domestic, federal, state, county or municipal or foreign) which
delay, restrict or prohibit the providing of the services contemplated by this
Supplement, or the unavailability of communications or computer facilities, the
failure of equipment or interruption of communications or computer facilities,
or the unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility, or any other causes beyond the Trustee’s control whether
or not of the same class or kind as specified above.
Section 5.20.    Waiver of Jury Trial, etc. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
SUPPLEMENT, THE SERIES 2013-1 NOTES, THE SERIES 2013-1 DEMAND NOTES, THE SERIES
2013-1 LETTER OF CREDIT AND ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION
WITH THE ISSUANCE OF THE SERIES 2013-1 NOTES, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE PARTIES
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER
INTO THIS SUPPLEMENT.
Section 5.21.    Submission to Jurisdiction. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY, STATE OF NEW YORK, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2013-1
NOTES, THE SERIES 2013-1 DEMAND NOTES, THE SERIES 2013-1 LETTER OF CREDIT AND
ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION WITH THE ISSUANCE OF THE
SERIES 2013-1 NOTES AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO
EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION EACH MAY NOW OR HEREAFTER HAVE, TO THE LAYING OF VENUE IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT



NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
72

 




--------------------------------------------------------------------------------




AS WELL AS ANY RIGHT EACH MAY NOW OR HEREAFTER HAVE, TO REMOVE ANY SUCH ACTION
OR PROCEEDING, ONCE COMMENCED, TO ANOTHER COURT ON THE GROUNDS OF FORUM NON
CONVENIENS OR OTHERWISE. NOTHING CONTAINED HEREIN SHALL PRECLUDE ANY PARTY
HERETO FROM BRINGING AN ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT, THE SERIES 2013-1 NOTES, THE SERIES 2013-1 DEMAND NOTES, THE SERIES
2013-1 LETTER OF CREDIT AND ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION
WITH THE ISSUANCE OF THE SERIES 2013-1 NOTES IN ANY OTHER COUNTRY, STATE OR
PLACE HAVING JURISDICTION OVER SUCH ACTION OR PROCEEDING.









NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
73

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, ABRCF and the Trustee have caused this Supplement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
By: /s/ David Calabria
Name: David Calabria
Title: Vice President, Assistant Secretary
and Assistant Treasurer







NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
 
 




--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
By: /s/ Mitchell L. Brumwell
Title: Vice President
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Series 2013-1 Agent
By: /s/ Mitchell L. Brumwell
Title: Vice President









NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE I DEFINITIONS
2

ARTICLE II SERIES 2013-1 ALLOCATIONS
30

Section 2.1.
Establishment of Series 2013-1 Collection Account, Series 2013-1 Excess
Collection Account and Series 2013-1 Accrued Interest Account    30

Section 2.2.
Allocations with Respect to the Series 2013-1 Notes    30

Section 2.3.
Payments to Noteholders    36

Section 2.4.
Payment of Note Interest    41

Section 2.5.
Payment of Note Principal    41

Section 2.6.
Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment    50

Section 2.7.
Series 2013-1 Reserve Account    50

Section 2.8.
Series 2013-1 Letters of Credit and Series 2013-1 Cash Collateral Account    54

Section 2.9.
Series 2013-1 Distribution Account    61

Section 2.10.
Series 2013-1 Accounts Permitted Investments    63

Section 2.11.
Series 2013-1 Demand Notes Constitute Additional Collateral for Series 2013-1
Notes    63

Section 2.12.
Subordination of the Class B Notes and Class C Notes    64

ARTICLE III AMORTIZATION EVENTS
64

ARTICLE IV FORM OF SERIES 2013-1 NOTES
66

Section 4.1.
Restricted Global Series 2013-1 Notes    66

Section 4.2.
Temporary Global Series 2013-1 Notes; Permanent Global Series 2013-1 Notes    66




NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
 
 




--------------------------------------------------------------------------------



Page

ARTICLE V GENERAL
67

Section 5.1.
Optional Repurchase    67

Section 5.2.
Information    67

Section 5.3.
Exhibits    67

Section 5.4.
Ratification of Base Indenture    68

Section 5.5.
Counterparts    68

Section 5.6.
Governing Law    68

Section 5.7.
Amendments    68

Section 5.8.
Discharge of Indenture    68

Section 5.9.
Notice to Rating Agencies    68

Section 5.10.
Capitalization of ABRCF    69

Section 5.11.
Required Noteholders.    69

Section 5.12.
Series 2013-1 Demand Notes    69

Section 5.13.
Termination of Supplement    69

Section 5.14.
Noteholder Consent to Certain Amendments    69

Section 5.15.
Confidential Information.    70

Section 5.16.
Capitalized Cost Covenant    71

Section 5.17.
Further Limitation of Liability.    71

Section 5.18.
Series 2013-1 Agent.    71

Section 5.19.
Force Majeure.    71

Section 5.20.
Waiver of Jury Trial, etc.    71

Section 5.21.
Submission to Jurisdiction.    72




NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
 
 




--------------------------------------------------------------------------------



Page












NEWYORK 8960494 (2K)
A&R Series 2013-1 Supplement (Class C Note issuance)
 
 


